Exhibit 10.1

 

EXECUTION

 

 

[g12301kk01i001.jpg]

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

December 31, 2013,

 

among

 

VIRTUSA CORPORATION,

as Borrower,

 

THE OTHER LOAN PARTIES PARTY HERETO,

 

THE LENDERS PARTY HERETO,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1 DEFINITIONS

1

 

 

SECTION 1.1. Defined Terms

1

SECTION 1.2. Classification of Loans and Borrowings

25

SECTION 1.3. Terms Generally

26

SECTION 1.4. Accounting Terms; GAAP

26

SECTION 1.5. Pro Forma Adjustments for Acquisitions and Dispositions

27

 

 

ARTICLE 2 THE CREDITS

27

 

 

SECTION 2.1. Revolving Commitments

27

SECTION 2.2. Loans and Borrowings

27

SECTION 2.3. Requests for Revolving Borrowings

28

SECTION 2.4. [Section intentionally omitted]

28

SECTION 2.5. [Section intentionally omitted]

28

SECTION 2.6. Letters of Credit

28

SECTION 2.7. Funding of Borrowings

33

SECTION 2.8. Interest Elections

33

SECTION 2.9. Termination of Revolving Commitments

35

SECTION 2.10. Repayment of Loans; Evidence of Debt

35

SECTION 2.11. Prepayment of Loans

36

SECTION 2.12. Fees

37

SECTION 2.13. Interest

37

SECTION 2.14. Alternate Rate of Interest

38

SECTION 2.15. Increased Costs

39

SECTION 2.16. Break Funding Payments

40

SECTION 2.17. Taxes

40

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs

44

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

46

SECTION 2.20. Defaulting Lenders

47

SECTION 2.21. Returned Payments

49

SECTION 2.22. Expansion Option

49

SECTION 2.23. Banking Services and Swap Agreements

50

 

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

50

 

 

SECTION 3.1. Organization; Powers

51

SECTION 3.2. Authorization; Enforceability

51

SECTION 3.3. Governmental Approvals; No Conflicts

51

SECTION 3.4. Financial Condition; No Material Adverse Effect

51

SECTION 3.5. Properties and Intellectual Property

52

SECTION 3.6. Litigation and Environmental Matters

52

SECTION 3.7. Compliance with Laws and Agreements; No Default

53

SECTION 3.8. Investment Company Status

53

SECTION 3.9. Taxes

53

SECTION 3.10. ERISA

53

 

i

--------------------------------------------------------------------------------


 

SECTION 3.11. TT Acquisition

53

SECTION 3.12. Disclosure

53

SECTION 3.13. Material Agreements

53

SECTION 3.14. Solvency

54

SECTION 3.15. Insurance

54

SECTION 3.16. Capitalization and Subsidiaries

54

SECTION 3.17. Security Interest in Collateral

54

SECTION 3.18. Employment Matters

54

SECTION 3.19. Anti-Corruption Laws and Sanctions

54

SECTION 3.20. No Burdensome Restrictions

55

SECTION 3.21. Federal Reserve Regulations

55

 

 

ARTICLE 4 CONDITIONS

55

 

 

SECTION 4.1. Effective Date

55

SECTION 4.2. Each Credit Event

58

 

 

ARTICLE 5 AFFIRMATIVE COVENANTS

58

 

 

SECTION 5.1. Financial Statements; and Other Information

58

SECTION 5.2. Notices of Material Events

59

SECTION 5.3. Existence; Conduct of Business

60

SECTION 5.4. Payment of Obligations

60

SECTION 5.5. Maintenance of Properties

60

SECTION 5.6. Books and Records; Inspection Rights

60

SECTION 5.7. Compliance with Laws

61

SECTION 5.8. Use of Proceeds

61

SECTION 5.9. Insurance

61

SECTION 5.10. [Section intentionally omitted]

61

SECTION 5.11. Cash Collateral

61

SECTION 5.12. Guaranty and Collateral Matters; Further Assurances

62

SECTION 5.13. Accuracy of Information

62

SECTION 5.14. Casualty

63

 

 

ARTICLE 6 NEGATIVE COVENANTS

63

 

 

SECTION 6.1. Indebtedness

63

SECTION 6.2. Liens

63

SECTION 6.3. Fundamental Changes

63

SECTION 6.4. Investments, Loans, Advances, Guarantees and Acquisitions

63

SECTION 6.5. Swap Agreements

65

SECTION 6.6. Restricted Payments; Certain Payments of Indebtedness

65

SECTION 6.7. Transactions with Affiliates

66

SECTION 6.8. Restrictive Agreements

66

SECTION 6.9. Amendment of Material Documents; Fiscal Year

67

SECTION 6.10. Financial Covenants

67

SECTION 6.11. Sale and Leaseback Transactions

67

SECTION 6.12. Asset Sales

67

 

 

ARTICLE 7 EVENTS OF DEFAULT

68

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 8 THE ADMINISTRATIVE AGENT

71

 

 

SECTION 8.1. Appointment

71

SECTION 8.2. Rights as a Lender

72

SECTION 8.3. Duties and Obligations

72

SECTION 8.4. Reliance

72

SECTION 8.5. Actions through Sub-Agents

73

SECTION 8.6. Resignation

73

SECTION 8.7. Non-Reliance

74

 

 

ARTICLE 9 MISCELLANEOUS

75

 

 

SECTION 9.1. Notices

75

SECTION 9.2. Waivers; Amendments

76

SECTION 9.3. Expenses; Indemnity; Damage Waiver

77

SECTION 9.4. Successors and Assigns

80

SECTION 9.5. Survival

83

SECTION 9.6. Counterparts; Integration; Effectiveness

84

SECTION 9.7. Severability

84

SECTION 9.8. Right of Setoff

84

SECTION 9.9. Governing Law; Jurisdiction; Consent to Service of Process

84

SECTION 9.10. WAIVER OF JURY TRIAL

85

SECTION 9.11. Headings

85

SECTION 9.12. Confidentiality

85

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law

87

SECTION 9.14. USA PATRIOT Act

87

SECTION 9.15. Disclosure

87

SECTION 9.16. Appointment for Perfection

87

SECTION 9.17. Interest Rate Limitation

87

SECTION 9.18. No Advisory or Fiduciary Responsibility

87

SECTION 9.19. Existing Credit Agreement Amended and Restated

88

 

 

ARTICLE 10 LOAN GUARANTY

88

 

 

SECTION 10.1. Guaranty

88

SECTION 10.2. Guaranty of Payment

89

SECTION 10.3. No Discharge or Diminishment of Loan Guaranty

89

SECTION 10.4. Defenses Waived

90

SECTION 10.5. Rights of Subrogation

90

SECTION 10.6. Reinstatement; Stay of Acceleration

90

SECTION 10.7. Information

90

SECTION 10.8. Termination

91

SECTION 10.9. Taxes

91

SECTION 10.10. Maximum Liability

91

SECTION 10.11. Contribution

92

SECTION 10.12. Liability Cumulative

92

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

Commitment Schedule

Schedule 1.1 — Existing Letters of Credit

Schedule 3.6 — Disclosed Matters

Schedule 3.15 — Insurance

Schedule 6.1 — Existing Indebtedness

Schedule 6.2 — Existing Liens

Schedule 6.4 — Existing Investments

Schedule 6.8 — Existing Restrictions

 

EXHIBITS:

 

Exhibit A —

Form of Assignment and Assumption Agreement

Exhibit B —

Form of Compliance Certificate

Exhibit C —

Form of Joinder Agreement

Exhibit D —

Forms of U.S. Tax Compliance Certificates

Exhibit E —

Form of Borrowing Notice

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 31, 2013 (the
“Effective Date”) (as it may be amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), among VIRTUSA CORPORATION, a
Delaware corporation having its chief executive office at 2000 West Park Drive,
Westborough, Massachusetts 01581, as Borrower, the other Loan Parties party
hereto, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

 

WHEREAS, the Borrower, the other Loan Parties as of the date hereof, the Lenders
as of the date hereof, and the Administrative Agent are each party to that
certain Credit Agreement dated as of July 30, 2010 (as amended by that certain
Master Reaffirmation No. 1 to Loan Documents, dated as of July 31, 2013, the
“Existing Credit Agreement”); and

 

WHEREAS the Borrower has requested that the Lenders and the Administrative Agent
agree to amend and restate the Existing Credit Agreement, and the Lenders and
the Administrative Agent are willing to so amend and restate the Existing Credit
Agreement, on the terms and conditions herein set forth;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

SECTION 1.1.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“2013 Annual Report” means Borrower’s Annual Report on Form 10-K for the fiscal
year ended March 31, 2013, as filed with the SEC.

 

“Acquisition” means any transaction or series of related transactions resulting,
directly or indirectly, in (a) the acquisition of all or substantially all of
the assets of any Person, or any business unit, division, product line or line
of business of any Person, whether through purchase of assets, merger or
otherwise, (b) the acquisition of at least a majority (in number of votes) of
the Equity Interests of a Person which has ordinary voting power for the
election of directors or other similar management personnel of a Person (other
than Equity Interests having such power only by reason of the happening of a
contingency) or a majority of the outstanding Equity Interests of a Person, or
(c) the acquisition of another Person by a merger, amalgamation or consolidation
or any other combination with such Person.

 

“Adjusted EBITDA” means, for any period, Borrower’s Consolidated Operating
Income for such period plus (a) without duplication and to the extent deducted
in determining Consolidated Operating Income for such period, the sum of
(i) GAAP depreciation and amortization for such period, (ii) non-cash
equity-based compensation expenses for such period, (iii) fees and expenses
incurred during such period in connection with the Loans and the other
Transactions, (iv) fees and expenses incurred during such period in connection
with any Permitted Acquisition (whether or not such acquisition was
consummated), (v) one-time regulatory charges booked during such period,
(vi) other extraordinary and non-recurring losses

 

1

--------------------------------------------------------------------------------


 

or expenses, and (vii) to the extent not already covered in clauses
(a)(i) through (a)(vi) above, all other non-cash charges, expenses and losses
for such period, minus (b) without duplication and to the extent included in
Consolidated Operating Income, the sum of (i) extraordinary or non-recurring
income or gains for such period, and (ii) any cash payments made during such
period in respect of non-cash charges, expenses or losses described in clauses
(a)(ii), (a)(v) and (a)(vi) above taken in a prior period.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or as used in the definition of Adjusted One Month LIBOR Rate
for any CBFR Borrowing, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

 

“Adjusted One Month LIBOR Rate” means, for any day, an interest rate per annum
equal to the sum of (i) 2.5% plus (ii) the Adjusted LIBO Rate for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding).

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Lender” has the meaning assigned to such term in Section 2.19(b).

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Percentage” means, at any time with respect to any Lender, a
percentage equal to a fraction, the numerator of which is such Lender’s
Revolving Commitment and the denominator of which is the aggregate Revolving
Commitments of all Lenders; provided, that in the case of Section 2.20, when a
Defaulting Lender shall exist, Applicable Percentage shall mean the total
Commitments disregarding any Defaulting Lender’s Commitments; provided, further,
that if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of determination.

 

“Applicable Rate” means, for any day, with respect to any Loan, the applicable
rate per annum set forth below under the caption “CBFR Spread” or “Eurodollar
Spread”, as the case may be, based upon the Borrower’s Funded Debt to Adjusted
EBITDA Ratio as of the most recent determination date; provided, that until the
delivery to the Administrative Agent, pursuant

 

2

--------------------------------------------------------------------------------


 

to Section 5.1, of the Borrower’s consolidated financial information for the
Borrower’s first fiscal quarter ending after the Effective Date and the
corresponding compliance certificate, the “Applicable Rate” shall be the
applicable rates per annum set forth below in Category 2:

 

Funded Debt to Adjusted
EBITDA Ratio

 

CBFR
Spread

 

Eurodollar
Spread

 

Category 1

 

0.00

%

1.75

%

³ 0.5 to 1.0

 

 

 

 

 

Category 2

 

0.00

%

1.50

%

< 0.5 to 1.0

 

 

 

 

 

 

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrower, based upon the Borrower’s most
recently delivered annual or quarterly consolidated financial statements and the
corresponding compliance certificate delivered pursuant to Section 5.1 and
(b) each change in the Applicable Rate resulting from a change in the Funded
Debt to Adjusted EBITDA Ratio shall be effective during the period commencing on
and including the date of delivery to the Administrative Agent of such
consolidated financial statements and compliance certificate indicating such
change and ending on the date immediately preceding the effective date of the
next such change; provided, that at the option of the Administrative Agent or at
the request of the Required Lenders, if the Borrower fails to deliver the annual
or quarterly consolidated financial statements or the corresponding compliance
certificate required to be delivered by it pursuant to Section 5.1, the Funded
Debt to Adjusted EBITDA Ratio shall be deemed to be in Category 1 during the
period from the expiration of the time for delivery thereof until such
consolidated financial statements and compliance certificate are delivered.

 

If at any time the Administrative Agent reasonably and in good faith determines
that the financial statements or compliance certificate upon which the
Applicable Rate was determined were incorrect (whether based on a restatement,
fraud or otherwise), the Administrative Agent shall notify the Borrower in
writing and, subject to confirmation by the Borrower of such error (which
confirmation shall not be unreasonably withheld or delayed), the Borrower shall
be required to retroactively pay any additional amount that the Borrower would
have been required to pay if such financial statements and compliance
certificate had been accurate at the time they were delivered.

 

“Approved Fund” has the meaning assigned to such term in Section 9.4(b).

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.4), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Audited Financial Statements” has the meaning assigned to such term in
Section 3.4.

 

3

--------------------------------------------------------------------------------


 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments in accordance with Section 2.9.

 

“Available Revolving Commitment” means, at any time, the Revolving Commitment
then in effect minus the Revolving Exposure of all Revolving Lenders at such
time.

 

“Banking Services” means each and any of the following bank services: 
(a) credit cards for commercial customers (including “commercial credit cards”
and purchasing cards), (b) stored value cards, (c) merchant processing services,
and (d) treasury management services (including controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

 

“Banking Services Obligations” means any and all obligations of the Borrower and
the other Loan Parties, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

 

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the U.S. or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Beneficial Owner” means, with respect to any U.S. federal withholding Tax, the
beneficial owner, for U.S. federal income tax purposes, to whom such Tax
relates.

 

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

 

“Borrower” means Virtusa Corporation, a Delaware corporation.

 

“Borrower’s Business” means the providing of information technology services,
including consulting, technology implementation and application outsourcing
services on a world-wide basis.

 

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

4

--------------------------------------------------------------------------------


 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.2.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, without duplication, any expenditure for fixed or
capital assets, expenditures for internally developed software, leasehold
improvements, capital leases, installment purchases of machinery and equipment,
acquisitions of real estate and other similar expenditures including (i) in the
case of a purchase, the entire purchase price, whether or not paid during the
fiscal period in question, (ii) in the case of a capital lease, the capitalized
amount (as determined under GAAP) of the obligations under such lease to pay
rent and other amounts, and (iii) expenditures respect to any construction in
progress account of the Borrower.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“CB Floating Rate” means the higher of (i) the Prime Rate, and (ii) the Adjusted
One Month LIBOR Rate for a one-month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day).  Any change in
the CB Floating Rate due to a change in the Prime Rate or the Adjusted One Month
LIBOR Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Adjusted One Month LIBOR Rate, respectively.

 

“CBFR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the CB Floating Rate.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Borrower
by Persons who were neither (i) nominated by the board of directors of the
Borrower nor (ii) appointed by directors so nominated; or (c) the Borrower or
any Subsidiary shall cease to own, free and clear of all Liens or other
encumbrances (other than Permitted Encumbrances), all of the outstanding Equity
Interests of Virtusa Securities Corporation, Virtusa UK Ltd., InSource
Holdings, Inc., and InSource, LLC.

 

5

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence after the date of this Agreement of any of
the following:  (a) the adoption or taking effect of any law, rule, regulation
or treaty (including any rules or regulations issued under or implementing any
existing law or treaty), (b) any change in any law, rule, regulation or treaty
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline, requirement or directive (whether or not having the force of
law) by any Governmental Authority; provided, that notwithstanding anything
herein to the contrary  (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the U.S. or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
issued or implemented.

 

“Charges” has the meaning assigned to such term in Section 9.17.

 

“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing are Revolving Loans or another type
of Loan.  As of the initial date of this Agreement, all Loans or Borrowings are
Revolving Loans only.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning assigned to such term in the Security Agreement.

 

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Trademark Security Agreement and any other documents granting the Administrative
Agent, on behalf of itself and for the benefit of the other Secured Parties, a
Lien upon the Collateral as security for payment of the Secured Obligations.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Commitment Schedule” means the Schedule attached hereto identified as such.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Operating Income” means, for any fiscal period, the consolidated
operating income of the Borrower and its Subsidiaries for such period, as
determined in accordance with GAAP.

 

6

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Party” means the Administrative Agent, the Issuing Bank or any Lender.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit,
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, or (iv) comply with its obligations under this Agreement, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a Loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s (x) receipt of such certification in form
and substance satisfactory to it and the Administrative Agent, and (y) becoming
compliant with its obligations under this Agreement, or (d) has become the
subject of a Bankruptcy Event.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.6.

 

“dollars” or “$” refers to lawful money of the U.S.

 

“Domestic Subsidiary” means any Subsidiary that is a corporation, limited
liability company, partnership or similar business entity incorporated, formed
or organized under the laws of the United States, any State of the United States
or the District of Columbia.

 

“EDGAR System” means the Electronic Data Gathering Analysis and Retrieval System
owned and operated by the U.S. Securities and Exchange Commission or any
replacement system.

 

“Effective Date” has the meaning assigned to it in the introduction hereto.

 

7

--------------------------------------------------------------------------------


 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

8

--------------------------------------------------------------------------------


 

“Eurodollar”, when used in reference to any Loan or Borrowing (other than a CBFR
Loan or Borrowing), refers to whether such Loan, or the Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the
Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Accounts” shall mean (A) any payroll account, any imprest account, any
withholding tax account and any fiduciary account, (B) deposit, securities,
commodity or similar accounts maintained by any Loan Party with financial
institutions inside of the United States so long as no more than $250,000 in the
aggregate is maintained in such accounts at any time, (C) deposit, securities,
commodity or similar accounts with financial institutions outside of the United
States, and (D) deposit, securities, commodity or similar accounts maintained by
any Subsidiary which is not a Loan Party with any financial institution.

 

“Excluded Person” means any competitor of Borrower or its Subsidiaries
identified by Borrower in writing to Lenders from time to time; provided,
however, that no state or federally-chartered bank, savings and loan or other
regulated financial institution (including financial institutions regulated by a
Governmental Authority of any nation or any political subdivision thereof or any
central bank or supranational entity, such as the European Union) shall be an
Excluded Person.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

 

“Excluded U.S. Subsidiaries” means Virtusa Securities Corporation and (1) any
future subsidiaries of Borrower or any Subsidiary formed in the U.S. other than
any U.S. Subsidiary that is a subsidiary of an entity that is not a U.S. Person
and (2) any U.S. Subsidiary substantially all of the assets of which consist of
equity in one or more subsidiaries that are not U.S. Persons.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a

 

9

--------------------------------------------------------------------------------


 

Loan or Revolving Commitment pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan or Revolving Commitment
(other than pursuant to an assignment request by the Borrower under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in such Loan or Revolving Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

 

“Existing Letters of Credit” means, collectively, the letters of credit set
forth on Schedule 1.1.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Letter” means that certain letter agreement, dated as of the date hereof,
by and between Chase and the Borrower.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower.

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) Adjusted
EBITDA for such period minus the aggregate amount of Capital Expenditures made
during such period to the extent not financed with Indebtedness (other than
Revolving Loans), an issuance of Equity Interests or the proceeds of casualty
insurance used to replace or restore assets, to (b) Fixed Charges for such
period, all calculated for the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP.

 

“Fixed Charges” means, for any period, without duplication, Interest Expense
paid in cash for such period, plus scheduled principal payments on Indebtedness
actually made during such period, plus expense for taxes paid in cash for such
period, plus Restricted Payments paid in cash during such period but only to the
extent the Borrower or its Subsidiaries had any contractual or other obligation
to pay such Restricted Payments, plus Capital Lease Obligation

 

10

--------------------------------------------------------------------------------


 

payments for such period, plus any amounts not already added pursuant to the
foregoing clauses that are required to be paid with respect to any sale
leaseback transaction, all calculated for the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP except as otherwise stated above.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means a Subsidiary of Borrower that is not a Domestic
Subsidiary, and any Domestic Subsidiary substantially all of the assets of which
consist of the stock of one or more Foreign Subsidiaries.

 

“Funded Debt to Adjusted EBITDA Ratio” means the ratio of the Borrower’s Funded
Debt to its Adjusted EBITDA, on a consolidated basis.

 

“Funded Debt” means Total Indebtedness, except (a) Indebtedness described in
clauses (e), (i), (j), (k), (l) and (m) of the definition thereof and any
Guarantees thereof and without duplication for any Guarantees of other
Indebtedness otherwise included, (b) Indebtedness owing by the Borrower to
another Loan Party, and (c) Indebtedness owing by the Borrower to a Subsidiary
that is not a Loan Party (provided that such Indebtedness under this clause
(c) is subordinated to the Secured Obligations on terms reasonably satisfactory
to the Administrative Agent), including without limitation, (i) any obligation,
liability, any payable or payments owed and/or made by Borrower (or any
Subsidiary) to or for a Subsidiary pursuant to transfer  pricing agreements with
such Subsidiary (“Transfer Pricing Obligations”) and (ii) subject to the proviso
in the foregoing clause (c), any intercompany debit notes or intercompany
payments provided or made by Borrower (or by a Subsidiary) to any Subsidiary
outstanding for a period greater than 120 days and matured or owing and any
Guarantees thereof and without duplication for any Guarantees of other
Indebtedness otherwise included and in the ordinary course of business
(“Intercompany Obligations”)

 

“Funding Accounts” has the meaning assigned to such term in Section 4.1(h).

 

“GAAP” means generally accepted accounting principles in the U.S.

 

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness

 

11

--------------------------------------------------------------------------------


 

or other obligation or (d) as an account party in respect of any letter of
credit or letter of guaranty issued to support such Indebtedness or obligation;
provided, that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business.  The amount of any Guarantee of
any guaranteeing Person shall be deemed to be the lower of (x) the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made and (y) the maximum amount for which such guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
such primary obligation and the maximum amount for which such guaranteeing
Person may be liable are not stated or determinable, in which case the amount of
such Guarantee shall be such guaranteeing Person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.1.

 

“Hazardous Materials” means:  (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the U.S. Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.

 

“Home Page” means the Borrower’s corporate home page on the World Wide Web
accessible through the Internet via the universal resource locator (URL)
identified as http://www.virtusa.com or such other universal resource locator
that it shall designate in writing to the Agent as its corporate home page on
the World Wide Web.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, in each case, to the extent not cash
collateralized, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (k) obligations under any earn-out to the
extent recognized under GAAP, (l) any Off-Balance Sheet Liability and (m) net
obligations payable at the termination of any and all Swap Agreements,
determined by reference to the Swap Termination Value thereof to the

 

12

--------------------------------------------------------------------------------


 

extent not cash collateralized.  The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.3(b).

 

“Ineligible Institution” has the meaning assigned to such term in
Section 9.4(b).

 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Intercompany Obligations” has the meaning assigned to such term in the
definition of “Funded Debt”.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.8.

 

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP), calculated on a consolidated basis for the Borrower and its
Subsidiaries for such period in accordance with GAAP.

 

“Interest Payment Date” means (a) with respect to any CBFR Loan, the first
Business Day of each calendar month and the Maturity Date, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than one month’s duration, each day
prior to the last day of such Interest Period that occurs at intervals of one
month’s duration after the first day of such Interest Period and the Maturity
Date.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last

 

13

--------------------------------------------------------------------------------


 

calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Inventory” has the meaning assigned to such term in the Security Agreement.

 

“Investment” means, as applied to the Borrower and its Subsidiaries, (a) the
purchase or acquisition of any Equity Interest, evidence of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of any other Person (including any Subsidiary), (b) any loan,
advance or extension of credit (excluding current accounts receivable arising in
the ordinary course of business) to, or contribution to the capital of, or
Guarantee of any obligations of, any other Person (including any Subsidiary),
(c) any real estate held for sale or investment, (d) any securities or
commodities futures contracts held, (e) any other investment or interest in any
other Person (including any Subsidiary), (f) any Acquisition, and (g) the making
of any commitment or acquisition of any option to make an Investment.

 

“IRS” means the U.S. Internal Revenue Service.

 

“Issuing Bank” means Chase, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.6(i). 
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit C.

 

“LC Collateral Account” has the meaning assigned to such term in Section 2.6(j).

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Revolving Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

 

“Letter of Credit” means any letter of credit issued or deemed to be issued
pursuant to this Agreement and shall include the Existing Letters of Credit
issued by the Lenders.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page on such screen) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable

 

14

--------------------------------------------------------------------------------


 

to such Interest Period.  In the event that such rate does not appear on such
page (or on any successor or substitute page on such screen or otherwise on such
screen), the “LIBO Rate” shall be determined by reference to such other
comparable publicly available service for displaying interest rates for dollar
deposits as may be selected by the Administrative Agent or, in the absence of
such availability, by reference to the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applications, the Collateral Documents, the
Fee Letter, and all other agreements, instruments, documents and certificates
identified in Section 4.1 executed and delivered to, or in favor of, any Credit
Party and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Loan Party, and delivered to any Credit Party in connection with this
Agreement, any Collateral Document or the transactions contemplated hereby or
thereby.  Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

 

“Loan Guarantor” means each Loan Party (other than the Borrower).

 

“Loan Guaranty” means Article X of this Agreement.

 

“Loan Parties” means the Borrower, the Borrower’s U.S. Subsidiaries party to
this Agreement on the date hereof (excluding, for the avoidance of doubt,
Virtusa Securities Corporation or any successor or assigns thereof) and any
other Person who becomes a party to this Agreement pursuant to Section 5.12 or a
Joinder Agreement and their successors and assigns.

 

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform any
of its material obligations under the Loan Documents to which it is a party when
due, (c) the Collateral (taken as a whole), or the Administrative Agent’s Liens
(on behalf of itself and the Secured Parties) on the Collateral or the

 

15

--------------------------------------------------------------------------------

 


 

priority of such Liens, or (d) the validity or enforceability of the Loan
Documents or the material rights and remedies available to the Lenders
thereunder taken as a whole.

 

“Material Indebtedness” means Indebtedness (other than the Loans, Intercompany
Indebtedness and Letters of Credit), or obligations in respect of one or more
Swap Agreements, of any one or more of the Borrower and the other Loan Parties
in an aggregate principal amount exceeding $5,000,000.  For purposes of
determining Material Indebtedness, the “obligations” of the Borrower or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Borrower or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.

 

“Maturity Date” means December 28, 2018, or any earlier date on which this
Agreement is terminated pursuant to the terms hereof.

 

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Non-Consenting Lender” has the meaning assigned to such term in Section 2.19.

 

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.

 

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

 

“Obligated Party” has the meaning assigned to such term in Section 10.2.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the Issuing Bank or any
party indemnified by the Loan Parties under Section 9.3 hereof, in each case
under the Loan Documents.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of borrowing but which does not
constitute a liability on the balance sheet of such Person (other than operating
leases).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or

 

16

--------------------------------------------------------------------------------


 

perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document), or sold or assigned an interest in any Loan
Document.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Parent” means, with respect to any Lender, the Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” has the meaning assigned to such term in Section 9.4(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.4(c).

 

“Paying Guarantor” has the meaning assigned to such term in Section 10.11.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any Acquisition (other than the TT Acquisition)
that satisfies all of the following requirements: (a) the business acquired in
connection with such Acquisition is engaged in the Borrower’s Business or in a
related or similar business, (b) such Acquisition is consummated in accordance
in all material respects with all applicable Requirements of Law, (c) such
Acquisition is not hostile (i.e. the board of directors or other governing body
of the acquired business has consented to such Acquisition), (d) both before and
immediately after giving effect to such Acquisition and the incurrence or
assumption of any Indebtedness in connection therewith, no Default or Event of
Default has or will have occurred and be continuing, (e) immediately after
giving effect to such Acquisition and the incurrence or assumption of any
Indebtedness in connection therewith, the Borrower will be in pro forma
compliance with each financial covenant set forth in Section 6.10 as of the most
recent fiscal quarter end, (f) the aggregate consideration paid in connection
with such Acquisition (including all cash consideration paid and Indebtedness
incurred or assumed in connection therewith, and the maximum amount payable
under any earn-out obligations in connection therewith as reasonably calculated
on the date of such Acquisition) does not exceed $40,000,000, (g) such
Acquisition shall be structured such that (i) if such Acquisition involves the
direct acquisition of another Person that is a U.S. Person (other than an
Excluded U.S. Subsidiary) by a merger, amalgamation or consolidation or any
other combination with such Person, the surviving entity shall be a Loan Party,
and (ii) if such Acquisition involves the acquisition of Equity Interests of a
U.S. Person (other than an Excluded U.S. Subsidiary), such Person will become a
Subsidiary and a Loan Party and if such Acquisition involves the acquisition of
Equity Interests of a Person that is not a U.S. Person, such Person will become
a Subsidiary, (h) the Borrower has given the Administrative Agent at least 10
Business Days’ (or such shorter period to which the Administrative Agent may
agree in its sole discretion) prior written notice of such Acquisition, and the
Borrower has provided the Administrative Agent with such information and data
relating

 

17

--------------------------------------------------------------------------------


 

to such Acquisition or the business to be acquired as may be reasonably
requested by any Credit Party, and (i) at least five Business Days prior to the
consummation of such Acquisition, the Borrower has delivered to the
Administrative Agent a certificate from a Financial Officer certifying to the
Credit Parties that such Acquisition complies with this definition (which has
attached thereto reasonably detailed backup data and calculations showing such
compliance).

 

“Permitted Encumbrances” means any of the following: (i) Liens created pursuant
to any Loan Document; (ii) Liens existing as of the date hereof and set forth on
Schedule 6.2; (iii) Liens for Taxes to the extent that payment of the same may
be postponed or is not required in accordance with the provisions of
Section 5.4; (iv) landlords’ and lessors’ liens in respect of rent not in
default; (v) pledges or deposits made in compliance with workers’ compensation,
unemployment insurance, social security laws, or similar legislation (other than
ERISA) or in connection with appeal and similar bonds incidental to litigation;
(vi) mechanics’, warehousemen’s, laborers’, materialmen’s and similar liens
imposed by law and/or arising in the ordinary course of business, if the
obligations secured by such liens are not then delinquent; (vii) deposits
securing the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business and that do not
in the aggregate materially detract from the value of its property or materially
impair the use thereof in the operation of its business; (viii) judgment liens
in respect of judgments that do not constitute an Event of Default under clause
(k) of Article VII; (ix) Liens on fixed or capital assets (including any real
property or land) acquired, constructed or improved by the Borrower or any
Subsidiary; provided, that (A) such Liens secure Indebtedness permitted under
Section 6.1, (B) such Liens and the Indebtedness secured thereby are incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvement, (C) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (D) such Liens shall not apply to any other property or assets of the
Borrower or any Subsidiary; (x) easements, rights of way, zoning restrictions
and other similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations or
interfere in a material way with the ordinary conduct of the Borrower’s
Business; (xi) Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.11, (xii) bankers liens, rights of set-off and similar Liens incurred
on deposits made in the ordinary course of business, (xiii) Liens on deposits
pursuant to Swap Agreements to secure obligations thereunder to the extent such
Swap Agreements are permitted hereunder, (xiv) leases, subleases, non-exclusive
licenses or sublicenses granted to third parties in the ordinary course of
business, (xv) Liens in favor of customs and revenue authorities arising as a
matter of Law to secure payment of customs duties in connection with the
importation of goods, (xvi) purported Liens evidenced by the filing of
precautionary UCC financing statements relating solely to operating leases of
personal property entered into in the ordinary course of business, (xvii) Liens
arising by operation of law or contract on insurance policies and proceeds
thereof to secure premiums payable thereunder, (xviii) Liens arising solely on
any cash earnest money deposits made by Borrower or any of its Subsidiaries in
connection with any letter of intent or purchase agreement permitted hereunder,
(xix) Liens in connection with cash collateral for letters of credit securing
real property leases, (xx) Liens on real property securing Indebtedness incurred
by Virtusa (Pvt.) Limited and permitted hereunder, and (xxi) Liens constituting
a renewal, extension or replacement of any Permitted Encumbrance.

 

18

--------------------------------------------------------------------------------


 

“Permitted Indebtedness” means any of the following: (i) the Secured
Obligations; (ii) Indebtedness existing as of the date hereof and set forth on
Schedule 6.1, but not any increase in the principal amounts thereof nor any
renewals or refinancings thereof; (iii) Indebtedness of the Borrower to any
Subsidiary and of any Subsidiary to the Borrower or any other Subsidiary,
provided that (A) Indebtedness of any Subsidiary that is not a Loan Party to the
Borrower or any other Loan Party shall be subject to Section 6.4 and
(B) Indebtedness of any Loan Party to any Subsidiary that is not a Loan Party
shall be subordinated to the Secured Obligations on terms reasonably
satisfactory to the Administrative Agent; (iv) Guarantees by the Borrower of
Indebtedness of any Subsidiary and by any Subsidiary of Indebtedness of the
Borrower or any other Subsidiary, provided that (A) the Indebtedness so
Guaranteed is Permitted Indebtedness, (B) Guarantees by the Borrower or any
Subsidiary that is a Loan Party of Indebtedness of any Subsidiary that is not a
Loan Party shall be subject to Section 6.4 and (C) Guarantees permitted under
this clause (iv) shall be subordinated to the Secured Obligations of the
applicable Subsidiary on the same terms as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations; (v) the TT Earn-out; (vi) accounts
payable to trade creditors for goods and services and current operating
liabilities incurred in the ordinary course of business in accordance with
customary terms, (vii) Indebtedness consisting of guarantees resulting from
endorsement of negotiable instruments for collection by Borrower or any other
Loan Party in the ordinary course of business, (viii) normal course of business
equipment financing; provided that (A) if secured, the collateral therefor
consists solely of the assets being financing, the products and proceeds thereof
and books and records related thereto, and (B) the aggregate outstanding
principal amount of such Indebtedness does not exceed $10,000,000 per fiscal
year, (ix) Indebtedness incurred by Borrower or its Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations, or from guarantees or letters of credit, surety bonds or
performance bonds securing the performance of Borrower or any Subsidiary
pursuant to such agreements, in connection with Permitted Acquisitions or
permitted dispositions of any business, assets or Subsidiary, (x) Indebtedness
in respect of netting services, overdraft protections and otherwise in
connection with deposit accounts, (xi) Indebtedness consisting of financing of
insurance premiums in the ordinary course of business, (xii) Indebtedness
incurred under Swap Agreements entered into for non-speculative purposes not
exceeding $30,000,000 at any time outstanding, (xiii) other Indebtedness
incurred by the Loan Parties, including, without limitation, any Transfer
Pricing Obligations, any Intercompany Obligations, asset securitization
facilities and letters of credit not issued under this Agreement, and renewals
and refinancings thereof, provided that Indebtedness, other than Indebtedness
related or arising from the Transfer Pricing Obligations and Intercompany
Obligations, under this clause (xiii) does not exceed $20,000,000 in the
aggregate at any time outstanding, (xiv) Indebtedness incurred by Virtusa (Pvt.)
Limited not to exceed in aggregate principal amount outstanding $15,000,000 and
secured by a mortgage on real property, (xv) the TT Acquisition Advance and
(xvi) the UK Note.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

19

--------------------------------------------------------------------------------


 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Chase as its prime rate in effect at its principal offices in New
York City.  Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

 

“Projections” has the meaning assigned to such term in Section 5.1(f).

 

“Qualified Investments”, as applied to Borrower and its Subsidiaries, means:

 

(a) Investments made in accordance with the requirements of the Borrower’s
investment policy as approved and set forth by the Borrower’s audit committee of
the Borrower’s board of directors; provided, however, that such investment
policy has been provided to the Administrative Agent prior to the Effective
Date, and provided further that any subsequent changes to such investment policy
shall be consented to by the Administrative Agent, such consent not to be
unreasonably withheld or delayed; (provided, that the Administrative Agent shall
be deemed to have consented to any such change unless it shall object thereto by
written notice to the Borrower within five (5) Business Days after having
received notice thereof).

 

(b) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the U.S. (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the U.S.), in
each case maturing within one year from the date of acquisition thereof;

 

(c) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

(d) investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the U.S. or any State thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(e) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

 

(f) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

 

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank, or any combination thereof (as the context requires).

 

“Register” has the meaning assigned to such term in Section 9.4.

 

20

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

 

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrower’s assets from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposure and
unused Revolving Commitments representing more than 50% of the sum of the
aggregate Revolving Exposure and unused Revolving Commitments of all Lenders at
such time; provided, that as long as there are only two Lenders, Required
Lenders shall mean both Lenders.

 

“Requirement of Law” means, as to any Person, the certificate or articles of
incorporation or organization and bylaws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower, excluding any tax payments
made by Borrower pursuant to the vesting, exercise or other taxable event with
respect to such awards of Equity Interests of employees or directors of Borrower
and its Subsidiaries, on behalf of such employees directors,  pursuant to or
under the terms and conditions of the Borrower’s 2007 Stock Option and Incentive
Plan, as amended and related agreements thereto.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Exposure hereunder, as
such commitment may be reduced or increased from time to time pursuant to
Section 2.9 or 2.22 and assignments by or to such Lender pursuant to
Section 9.4.  The initial amount of each Lender’s Revolving Commitment is set
forth on the Commitment Schedule, or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Revolving Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Revolving Commitments
is $25,000,000.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the aggregate outstanding principal amount of such Lender’s Revolving Loans and
its LC Exposure at such time.

 

21

--------------------------------------------------------------------------------


 

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

 

“Revolving Loan” has the meaning assigned to such term in Section 2.1.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.11.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any EU member
state, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations owing to any Person to the extent that, (i) at the time it
enters into the agreement to provide Banking Services giving rise to such
Banking Services Obligations, is a Lender or an Affiliate of a Lender, or
(ii) with respect to any such agreement existing on the Effective Date, is a
Lender or an Affiliate of a Lender on the Effective Date; provided, that such
Banking Services Obligations shall remain “Secured Obligations” hereunder only
for so long as such Person remains a Lender hereunder or an Affiliate of a
Lender hereunder, and (b) Swap Obligations owing to any Person to the extent
that, (i) at the time it enters into the Swap Agreement giving rise to such Swap
Obligations, is a Lender or an Affiliate of a Lender, or (ii) with respect to
any such Swap Agreement existing on the Effective Date, is a Lender or an
Affiliate of a Lender on the Effective Date; provided, that such Swap
Obligations shall remain “Secured Obligations” hereunder only for so long as
such Person remains a Lender hereunder or an Affiliate of a Lender hereunder. 
Notwithstanding the foregoing, for any applicable Loan Party, the Secured
Obligations shall not include Swap Obligations that constitute Excluded Swap
Obligations with respect to such Loan Party.

 

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Issuing Bank, (d) the Lenders and their Affiliates as holders of Banking
Services Obligations constituting Secured Obligations, (e) the Lenders and their
Affiliates as holders of Swap Obligations constituting Secured Obligations,
(f) the beneficiaries of each indemnification

 

22

--------------------------------------------------------------------------------


 

obligation undertaken by any Loan Party under any Loan Document and (g) the
successors and assigns of each of the foregoing.

 

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the date hereof, between the Loan Parties and the Administrative Agent, for
the benefit of the Administrative Agent and the other Secured Parties, and any
other pledge or security agreement securing the Secured Obligations entered into
after the date of this Agreement by any other Loan Party (as required by this
Agreement or any other Loan Document) or any other Person, as the same may be
amended, restated or otherwise modified from time to time.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other
entity, the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent and/or one or more subsidiaries of
the parent, or (b) that is, as of such date, otherwise Controlled by the parent
and/or one or more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of the Borrower or of any
other Loan Party, as applicable.

 

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or any option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by

 

23

--------------------------------------------------------------------------------


 

current or former directors, officers, employees or consultants of the Borrower
or the Subsidiaries shall be a Swap Agreement.

 

“Swap Obligations” means any and all obligations of the Borrower and its
Subsidiaries, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Agreements (which may
include a Lender or any Affiliate of a Lender).

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Total Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

 

“Trademark Security Agreement” means that certain Trademark Security Agreement,
dated as of the date hereof, between the Borrower and the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties, as
the same may be amended, restated or otherwise modified from time to time.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans, and the issuance of Letters of
Credit hereunder on the Effective Date.

 

“Transfer Pricing Obligations” has the meaning assigned to such term in the
definition of “Funded Debt”.

 

“TT Acquisition” means the Acquisition by Virtusa International B.V. of the
stock of TradeTech Consulting Scandinavia AB (“TT”) pursuant to the TT
Acquisition Agreement.

 

“TT Acquisition Advance” means an intercompany term loan in an initial principal
amount of $20,000,000 from Borrower to Virtusa International B.V., the proceeds
of which will be used to consummate the TT Acquisition.

 

“TT Acquisition Agreement” means the Share Purchase Agreement to be dated as of
January 2014, between the Virtusa International B.V. and the Selling
Shareholders (as defined therein) listed on Schedule 1 thereto.

 

24

--------------------------------------------------------------------------------


 

“TT Earn-out” means the earn-out obligations of Virtusa International B.V. to
the Selling Shareholders (as defined in the TT Acquisition Agreement) in
connection with the TT Acquisition, as set forth in the TT Acquisition
Agreement.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the CB Floating Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“UK Note” has the meaning set forth in Section 6.4.

 

“UK Subsidiary” means Virtusa UK Ltd.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any Guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“Unused Fee” has the meaning assigned to such term in Section 2.12.

 

“U.S.” means the United States of America.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Subsidiary” means a Subsidiary that is a U.S. Person but excluding any
Excluded U.S. Subsidiaries.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.2.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or

 

25

--------------------------------------------------------------------------------


 

by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a
“Eurodollar Revolving Borrowing”).

 

SECTION 1.3.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference in any definition to the phrase “at any time”
or “for any period” shall refer to the same time or period for all calculations
or determinations within such definition, and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

SECTION 1.4.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of such change in GAAP or in the application
thereof (or if the Administrative Agent notifies the Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding the foregoing and for
the avoidance of doubt, notwithstanding any change in GAAP after the date hereof
that would require lease obligations that would be treated as operating leases
as of the date hereof to be classified and accounted for as capital leases or
otherwise reflected on the Borrowers’ consolidated balance sheet, for the
purposes of determining compliance with any covenant contained herein, such
obligations (whether entered into as of the date hereof or thereafter) shall be
treated in the same manner as operating leases are treated on the date hereof. 
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Financial Accounting Standards Board Accounting Standards
Codification 825 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of the Borrower
or any Subsidiary at “fair value”, as defined therein.

 

26

--------------------------------------------------------------------------------


 

SECTION 1.5.  Pro Forma Adjustments for Acquisitions and Dispositions.  Solely
for purposes of Section 6.10, to the extent the Borrower or any Subsidiary makes
any acquisition permitted pursuant to Section 6.4 or disposition of assets
outside the ordinary course of business permitted by Section 6.12 during the
period of four fiscal quarters of the Borrower most recently ended, the
financial covenants set forth in Section 6.10 shall be calculated after giving
pro forma effect thereto (including pro forma adjustments arising out of events
which are directly attributable to the acquisition or the disposition of assets,
are factually supportable and are expected to have a continuing impact, in each
case as determined on a basis consistent with Article 11 of Regulation S-X of
the Securities Act of 1933, as amended, as interpreted by the SEC, and as
certified by a Financial Officer of the Borrower), as if such acquisition or
such disposition (and any related incurrence, repayment or assumption of
Indebtedness) had occurred in the first day of such four-quarter period.

 

ARTICLE 2
THE CREDITS

 

SECTION 2.1.  Revolving Commitments.  Subject to the terms and conditions set
forth herein, each Revolving Lender severally agrees to make loans (each such
loan, a “Revolving Loan”) in dollars to the Borrower from time to time during
the Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment or (ii) the aggregate Revolving Exposures of all Lenders exceeding
the aggregate Revolving Commitments of all Lenders.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Revolving Loans.

 

SECTION 2.2.  Loans and Borrowings.  (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective commitments of the applicable Class.

 

(b)                                 Subject to Section 2.14, each Borrowing
shall be comprised entirely of CBFR Loans or Eurodollar Loans as the Borrower
may request in accordance herewith, provided that all Borrowings made on the
Effective Date must be made as CBFR Borrowings but may be converted into
Eurodollar Borrowings in accordance with Section 2.8.  Each Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Revolving Borrowing, such Borrowing shall be in an aggregate
amount that is an integral multiple of $100,000 and not less than $500,000. 
CBFR Revolving Borrowings may be in any amount.  Borrowings of more than one
Type may be outstanding at the same time; provided, that there shall not at any
time be more than a total of 5 Eurodollar Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

27

--------------------------------------------------------------------------------


 

SECTION 2.3.  Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request
either in writing (delivered by hand or facsimile), in substantially the form of
Exhibit E or such other form as may be approved by the Administrative Agent and
signed by the Borrower, or by telephone (a) in the case of a Eurodollar
Borrowing, not later than 10:00 a.m., New York time, three Business Days before
the date of the proposed Borrowing or (b) in the case of a CBFR Borrowing, not
later than noon, New York time, on the date of the proposed Borrowing; provided
that any such notice of a CBFR Revolving Borrowing to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.6(e) may be given not later
than 9:00 a.m., New York time, on the date of the proposed Borrowing.  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower.  Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.1:

 

(i)                                     the aggregate amount of the requested
Borrowing and a breakdown of the separate wires comprising such Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be a CBFR
Borrowing or a Eurodollar Borrowing; and

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period.”

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a CBFR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

SECTION 2.4.  [Section intentionally omitted]

 

SECTION 2.5.  [Section intentionally omitted]

 

SECTION 2.6.  Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the period from and
including the Effective Date to but excluding the earlier of (i) 30 days prior
to the Maturity Date and (ii) the date of termination of the Revolving
Commitments.  In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. The Borrower unconditionally and
irrevocably agrees that, in connection with any Letter of Credit

 

28

--------------------------------------------------------------------------------


 

issued for the support of any Subsidiary’s obligations as provided in the first
sentence of this paragraph, the Borrower will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12 to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
Subsidiary that is an account party in respect of any such Letter of Credit).

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (prior to 9:00 am, New
York time, at least three Business Days prior to the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) the LC Exposure shall not exceed $5,000,000 and (ii) the
aggregate Revolving Exposures of all Lenders shall not exceed the aggregate
Revolving Commitments of all Lenders.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire (or be subject to termination or non-renewal by notice from the
Issuing Bank to the beneficiary thereof) at or prior to the close of business on
the earlier of (i) the date one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, including
any automatic renewal provision, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Maturity Date; provided,
that any Letter of Credit with a one-year tenor may contain customary automatic
renewal provisions acceptable to the Issuing Bank pursuant to which the
expiration date of such Letter of Credit shall be automatically extended for a
period of up to twelve (12) months (but not to a date later than the date set
forth in clause (ii) above).

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Revolving
Lenders, the Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit.  In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Applicable Percentage

 

29

--------------------------------------------------------------------------------


 

of each LC Disbursement made by the Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason. 
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 11:00 a.m., New York time, on
(i) the Business Day that the Borrower receives written notice of such LC
Disbursement, if such notice is received prior to 9:00 a.m., New York time, on
the day of receipt, or (ii) the Business Day immediately following the day that
the Borrower receives such notice, if such notice is not received prior to such
time on the day of receipt; provided that the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section 2.3
that such payment be financed with a CBFR Revolving Borrowing in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting CBFR Revolving
Borrowing.  If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.7 with respect to Loans made by such Lender (and
Section 2.7 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Revolving Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear.  Any payment made by
a Revolving Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of CBFR Revolving Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

 

(f)                                   Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or

 

30

--------------------------------------------------------------------------------


 

circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder.  None of the Credit Parties, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

(g)                                  Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by facsimile) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to CBFR Loans; provided
that, if the Borrower fails to reimburse such LC Disbursement when due pursuant
to paragraph (e) of this Section, then Section 2.13(d) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

 

31

--------------------------------------------------------------------------------


 

(i)                                     Replacement of the Issuing Bank.  The
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Revolving Lenders of
any such replacement of the Issuing Bank.  At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.12.  From and after
the effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require.  After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

(j)                                    Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
receives written notice from the Administrative Agent or the Required Lenders
(or, if the maturity of the Loans has been accelerated, Revolving Lenders with
LC Exposure representing greater than 50% of the total LC Exposure) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Secured Parties (the “LC
Collateral Account”), an amount in cash equal to 102% of the LC Exposure as of
such date plus accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII.  The Borrower also shall
deposit cash collateral in accordance with this paragraph as and to the extent
required by Section 2.11(b) or 2.20.  Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over the LC Collateral
Account and the Borrower hereby grants the Administrative Agent a security
interest in the LC Collateral Account and all moneys or other assets on deposit
therein or credited thereto.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other Secured Obligations.  If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all such Events of Default have
been cured or waived.

 

32

--------------------------------------------------------------------------------


 

(k)                                 LC Exposure Determination.  For all purposes
of this Agreement, the amount of a Letter of Credit that, by its terms or the
terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof shall be deemed to be the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at the time of
determination.

 

(l)                                     Existing Letters of Credit.  On the
Effective Date, the Existing Letters of Credit issued by the Lenders or their
Affiliates shall automatically, and without any action on the part of any
Person, be deemed to be Letters of Credit issued hereunder, and from and after
the Effective Date shall be subject to and governed by the terms and conditions
hereof.  In connection therewith, each Revolving Lender shall automatically, and
without any action on the part of any Person, be deemed to have acquired from
the Issuing Bank a participation in each such Existing Letter of Credit in
accordance with Section 2.06(d).

 

SECTION 2.7.  Funding of Borrowings.  (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders in an amount equal to such Lender’s Applicable Percentage.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to the Funding Account(s);
provided that CBFR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.6(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to CBFR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

SECTION 2.8.  Interest Elections.  (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the

 

33

--------------------------------------------------------------------------------


 

Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.3 if the Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile to the Administrative Agent of
a written Interest Election Request in a form approved by the Administrative
Agent and signed by the Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.2:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be a
CBFR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to a CBFR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to a CBFR
Borrowing at the end of the Interest Period applicable thereto.

 

34

--------------------------------------------------------------------------------


 

SECTION 2.9.  Termination of Revolving Commitments.

 

(a)                                 Unless previously terminated pursuant to
this Section 2.9, all the Revolving Commitments shall terminate on the Maturity
Date.

 

(b)                                 Subject to the terms of Section 5.11, the
Borrower may at any time terminate the Revolving Commitments upon (i) the
payment in full of all outstanding Loans, together with accrued and unpaid
interest thereon and on any Letters of Credit, (ii) the cancellation and return
of all outstanding Letters of Credit (or alternatively, with respect to each
such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit (or at the discretion of the Administrative Agent a back up standby
letter of credit satisfactory to the Administrative Agent) equal to 102% of the
LC Exposure as of such date), (iii) the payment in full of the accrued and
unpaid fees, and (iv) the payment in full of all reimbursable expenses and other
Obligations together with accrued and unpaid interest thereon.

 

(c)                                  The Borrower may from time to time reduce
the Revolving Commitments; provided, that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $500,000 and
not less than $500,000 and (ii) the Borrower shall not reduce the Revolving
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.10, the sum of the aggregate
Revolving Exposures of all Lenders would exceed the aggregate Revolving
Commitments of all Lenders.

 

(d)                                 The Borrower shall notify the Administrative
Agent of any election to terminate or reduce the Revolving Commitments under
paragraph (b) or (c) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Commitments delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Revolving Commitments shall be permanent.  Each reduction of
the Revolving Commitments shall be made ratably among the Lenders in accordance
with their respective Revolving Commitments.

 

SECTION 2.10.  Repayment of Loans; Evidence of Debt.  (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, if any,
(ii) the amount of any principal or interest due and payable or to

 

35

--------------------------------------------------------------------------------


 

become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note.  In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.4) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

SECTION 2.11.  Prepayment of Loans.  (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
without premium or penalty, subject to prior notice in accordance with paragraph
(c) of this Section and, if applicable, payment of any break funding expenses
under Section 2.16.

 

(b)                                 In the event and on such occasion that the
aggregate Revolving Exposure of all Lenders exceeds the aggregate Revolving
Commitments of all Lenders, the Borrower shall prepay the Revolving Loans,
and/or cash collateralize LC Exposure in accordance with the procedures set
forth in Section 2.6(j), in an aggregate amount equal to such excess.

 

(c)                                  The Borrower shall notify the
Administrative Agent by telephone (confirmed by facsimile) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 10:00 a.m., New York time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of a CBFR Borrowing, not later
than 10:00 a.m., New York time, one Business Day on the date of prepayment. 
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.9 or if such notice of prepayment is expressly made contingent on
the occurrence of some other event, then such notice of prepayment may be
revoked if such notice of termination is revoked in accordance with Section 2.9
or such specified event does not occur.  Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each voluntary partial prepayment made pursuant to this Section 2.11
shall be in an aggregate amount that is an integral multiple of $100,000 and not
less than $500,000.  Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing.  Prepayments shall be accompanied
by accrued but unpaid interest to the extent required by Section 2.13.

 

36

--------------------------------------------------------------------------------


 

SECTION 2.12.  Fees.  (a) The Borrower agrees to pay to the Administrative Agent
an unused commitment fee for the account of each Revolving Lender, which shall
accrue at 0.25% per annum on the daily amount of the undrawn portion of the
Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which the Lenders’ Revolving
Commitments terminate.  Accrued but unpaid commitment fees shall be payable in
arrears on the first Business Day of each calendar quarter and on the date on
which the Revolving Commitments terminate, commencing on the first such date to
occur after the date hereof.  All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(b)                                 The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a letter of credit
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Rate used to determine the interest rate applicable to
Eurodollar Loans on the daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee, which shall accrue at the rate or rates per annum separately agreed upon
between the Borrower and the Issuing Bank on the daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure, as well as the Issuing Bank’s standard
fees and commissions with respect to the issuance, amendment, cancellation,
negotiation, transfer, presentment, renewal or extension of any Letter of Credit
or processing of drawings thereunder.  Accrued but unpaid letter of credit fees
and fronting fees shall be payable in arrears on the first Business Day of each
calendar quarter, commencing on the first such date to occur after the Effective
Date; provided that all such fees shall be payable on the date on which the
Revolving Commitments terminate and any such fees accruing after the date on
which the Revolving Commitments terminate shall be payable on demand.  Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand.  All letter of credit fees and fronting fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

 

(c)                                  The Borrower agrees to pay the fees set
forth in the Fee Letter to the Persons, in the amounts and at the times set
forth therein.

 

(d)                                 [Section intentionally omitted]

 

(e)                                  All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees, letter of credit fees and closing fees, to the Lenders
entitled thereto.  Fees paid shall not be refundable under any circumstances.

 

SECTION 2.13.  Interest.  (a) The Loans comprising each CBFR Borrowing shall
bear interest at the CB Floating Rate plus the Applicable Rate.

 

37

--------------------------------------------------------------------------------


 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, during the
occurrence and continuance of an Event of Default, the Administrative Agent or
the Required Lenders may, at their option, by written notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 9.2 requiring the consent of “each
Lender directly affected thereby” for reductions in interest rates), declare
that (i) all Loans shall bear interest at 2% plus the rate otherwise applicable
to such Loans as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount outstanding hereunder, such amount shall accrue at
2% plus the rate applicable to such fee or other obligation as provided
hereunder.

 

(d)                                 Accrued but unpaid interest on each Loan
(for CBFR Loans, accrued through the last day of the prior calendar month) shall
be payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
a CBFR Revolving Loan prior to the end of the Availability Period), accrued but
unpaid interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued but unpaid interest on such Loan shall be payable on
the effective date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the CB Floating Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed.  The applicable CB Floating Rate, Adjusted LIBO Rate or
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.14.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer

 

38

--------------------------------------------------------------------------------


 

exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective, and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as a CBFR Borrowing.

 

SECTION 2.15.  Increased Costs.  (a) If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement (including any compulsory loan
requirement, insurance charge or other assessment) against assets of, deposits
with or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii)                                  impose on any Lender or the Issuing Bank
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein; or

 

(iii)                               subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, the Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, the Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then the Borrower will,
following receipt of a certificate to that effect from such Lender or the
Issuing Bank in accordance with clause (c) of this Section, pay to such Lender,
the Issuing Bank such other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, the Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)                                 If any Lender or the Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Revolving Commitments
of or the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by the Issuing Bank, to a level below
that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

 

39

--------------------------------------------------------------------------------


 

(c)                                  A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

SECTION 2.16.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.9 and is revoked in accordance therewith), or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

SECTION 2.17.  Taxes.  (a) Withholding Taxes; Gross-Up; Payments Free of Taxes. 
Any and all payments by or on account of any obligation of any Loan Party under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law.  If any applicable law (as determined in
the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by

 

40

--------------------------------------------------------------------------------


 

a withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)                                 Payment of Other Taxes by Loan Parties.  The
Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

 

(c)                                  Evidence of Payment.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.17, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment, or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(d)                                 Indemnification by Loan Parties.  The Loan
Parties shall jointly and severally indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Loan Party by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.4(c) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to such Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(e).

 

41

--------------------------------------------------------------------------------


 

(f)                                   Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall, if it
is legally eligible to do so, deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the U.S. is a party (x) with respect
to payments of interest under any Loan Document, executed originals of IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document,
executed originals of IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

42

--------------------------------------------------------------------------------


 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit D-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(4)                                 to the extent a Foreign Lender is not the
Beneficial Owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification
documents from each Beneficial Owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit D-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

43

--------------------------------------------------------------------------------


 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.17 (including by the payment of additional amounts pursuant to this
Section 2.17), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.17 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g), the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)                                 Survival.  Each party’s obligations under
this Section 2.17 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Revolving Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

 

(i)                                     Defined Terms.  For purposes of this
Section 2.17, the term “Lender” includes the Issuing Bank and the term
“applicable law” includes FATCA.

 

SECTION 2.18.  Payments Generally; Allocation of Proceeds; Sharing of Set-offs. 
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
2:00 p.m., New York time, on the date when due, in immediately available funds,
without set-off or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 270 Park Avenue, 44th Floor, New York, New York, except
payments to be made directly to the Issuing Bank as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.3 shall be
made directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due

 

44

--------------------------------------------------------------------------------


 

on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
All payments hereunder shall be made in dollars.

 

(b)                                 Any proceeds of Collateral received by the
Administrative Agent after an Event of Default has occurred and is continuing
and the Administrative Agent so elects or the Required Lenders so direct, shall
be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrower (other than in connection with Banking Services
or Swap Obligations), second, to pay any fees or expense reimbursements then due
to the Lenders from the Borrower (other than in connection with Banking Services
or Swap Obligations), third, to pay interest then due and payable on the Loans
ratably, fourth, to prepay principal on the Loans and unreimbursed LC
Disbursements ratably, fifth, to pay an amount to the Administrative Agent equal
to 105% of the aggregate LC Exposure, to be held as cash collateral for such
Obligations, sixth, to payment of any amounts owing with respect to Banking
Services Obligations and Swap Obligations up to and including the amount most
recently provided to the Administrative Agent pursuant to Section 2.23, and
seventh, to the payment of any other Secured Obligation due to the
Administrative Agent or any Lender by the Borrower or any other Loan Party. 
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower, or unless an Event of Default is in existence, neither
the Administrative Agent nor any Lender shall apply any payment which it
receives to any Eurodollar Loan of a Class, except (i) on the expiration date of
the Interest Period applicable to any such Eurodollar Loan or (ii) in the event,
and only to the extent, that there are no outstanding CBFR Loans of the same
Class and, in any such event, the Borrower shall pay the break funding payment
required in accordance with Section 2.16.  The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Secured
Obligations.  In no event shall the Administrative Agent apply any payments in
respect of the Secured Obligations, or any proceeds of Collateral, to the
payment of Swap Obligations if and to the extent that, with respect to the Loan
Party making such payment, or owning such Collateral, such Swap Obligations
constitute Excluded Swap Obligations.

 

Notwithstanding the foregoing, Secured Obligations arising under Banking
Services Obligations or Swap Obligations shall be excluded from the application
in clause sixth described above and paid in clause seventh if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may have reasonably requested from the
applicable provider of such Banking Services or Swap Obligations.

 

(c)                                  [Reserved];

 

(d)                                 If, except as otherwise expressly provided
herein, any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall

 

45

--------------------------------------------------------------------------------


 

purchase (for cash at face value) participations in the Loans and participations
in LC Disbursements of other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by all such Lenders ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Loans and participations in LC Disbursements; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(e)                                  Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(f)                                   If any Lender shall fail to make any
payment required to be made by it hereunder, then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender hereunder.  Application of amounts pursuant to
(i) and (ii) above shall be made in such order as may be determined by the
Administrative Agent in its discretion.

 

SECTION 2.19.  Mitigation Obligations; Replacement of Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i)

 

46

--------------------------------------------------------------------------------


 

would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment).

 

(b)                                 If any Lender (an “Affected Lender”)
requests compensation under Section 2.15, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender) pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, or if any Lender does not consent to any
amendment, waiver or consent to any Loan Documents for which the consent of the
Required Lenders is obtained but that requires the consent of the other Lenders
(a “Non-Consenting Lender”), then the Borrower may, in its sole discretion and
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.4), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i)with respect to
the substitution of any Non-Consenting Lender, the Borrower shall have received
the prior written consent of the Required Lenders, which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments; provided, however, that in no event may an
Excluded Person be an assignee hereunder.  Upon the satisfaction of the
conditions to the assignment set forth in this Section 2.19, the Affected Lender
shall no longer constitute a “Lender” hereunder and such assignee shall become a
“Lender” hereunder.  A Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

SECTION 2.20.  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Revolving Commitment of such Defaulting Lender pursuant to
Section 2.12;

 

(b)                                 such Defaulting Lender shall not have the
right to vote on any issue on which voting is required (other than to the extent
expressly provided in Section 9.2(b)) and the Revolving Commitment and Revolving
Exposure of such Defaulting Lender shall not be included in determining whether
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 9.2) or under any other
Loan Document; provided, that this clause (b) shall not apply to the vote of a

 

47

--------------------------------------------------------------------------------


 

Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or, to the extent such Defaulting Lender is
directly affected thereby, each Lender directly affected thereby;

 

(c)                                  if any LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of the LC Exposure of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
(x) the sum of all non-Defaulting Lenders’ Revolving Exposures plus such
Defaulting Lender’s LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Commitments and (y) the conditions set forth in Section 4.2
are satisfied at the time of such reallocation (and, unless the Borrower shall
have otherwise notified the Administrative Agent at such time, the Borrower
shall be deemed to have represented and warranted that such conditions are
satisfied at such time); and

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent cash collateralize
the Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.6(j) for so long as
such LC Exposure is outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12 with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)                              if the LC Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.12 shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s LC Exposure is neither cash collateralized nor reallocated pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the Issuing Bank or any other Lender hereunder, all letter of credit fees
payable under Section 2.12 with respect to such Defaulting Lender’s LC Exposure
shall be payable to the Issuing Bank until and to the extent that such LC
Exposure is cash collateralized and/or reallocated; and

 

(d)                                 so long as such Lender is a Defaulting
Lender, the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure and such
Defaulting Lender’s then outstanding LC Exposure will be 100% covered by the
Revolving Commitments of the non-Defaulting Lenders and/or cash collateral will
be provided by the Borrower in accordance with Section 2.20(c), and
participating interests in any

 

48

--------------------------------------------------------------------------------


 

such newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and such
Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event with respect to the Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Bank shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
the Issuing Bank, to defease any risk to it in respect of such Lender hereunder.

 

In the event that each of the Administrative Agent, the Borrower and the Issuing
Bank agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on the date of such readjustment such Lender shall purchase at
par such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

 

SECTION 2.21.  Returned Payments.  If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, any Credit Party
is for any reason compelled to surrender such payment or proceeds to any Person
because such payment or application of proceeds is invalidated, declared
fraudulent, set aside, determined to be void or voidable as a preference,
impermissible setoff, or a diversion of trust funds, or for any other reason,
then the Obligations or part thereof intended to be satisfied shall be revived
and continued and this Agreement shall continue in full force as if such payment
or proceeds had not been received by such Credit Party.  The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by any Credit Party in reliance upon such payment or
application of proceeds.  The provisions of this Section 2.21 shall survive the
termination of this Agreement.

 

SECTION 2.22.  Expansion Option.

 

(a)                                 The Borrower shall have the right to
increase the Revolving Commitments by obtaining additional Revolving
Commitments, either from one or more of the Lenders or another lending
institution; provided, that (i) any such request for an increase shall be in a
minimum amount of $5,000,000, (ii) the Borrower may make a maximum of three such
requests, (iii) each of the Administrative Agent and Issuing Bank has approved
the identity of any such new Lender, (iv) any such new Lender assumes all of the
rights and obligations of a “Lender” hereunder, and (v) the procedures described
in this Section 2.22 have been satisfied.

 

(b)                                 Any amendment hereto for such an increase or
addition shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall only require the written signatures of the
Administrative Agent, the Issuing Bank, the Borrower and each Lender being added
or increasing its Commitment, subject only to the approval of all Lenders if any
such increase or addition would increase the Revolving Commitments by more than
$15,000,000.  As a

 

49

--------------------------------------------------------------------------------


 

condition precedent to any such increase or addition, the Borrower shall deliver
to the Administrative Agent (i) a certificate of each Loan Party (in sufficient
copies for each Lender) signed by an authorized officer of such Loan Party
(A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase or addition, and (B) in the case of the
Borrower, certifying that, before and after giving effect to such increase or
addition, (1) the representations and warranties contained in the Loan Documents
are true and correct in all material respects, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and (2) no Default exists, and (ii) such other customary documents as the
Administrative Agent may reasonably require in connection with such increase or
addition, excluding, for the avoidance of doubt, legal opinions.

 

(c)                                  Promptly upon the effective date of any
such increase or addition, the Administrative Agent shall, and is hereby
authorized and directed to, revise the Commitment Schedule to reflect such
increase or addition and shall distribute such revised Commitment Schedule to
each of the Lenders and the Borrower, whereupon such revised Commitment Schedule
shall replace the old Commitment Schedule and become part of this Agreement.  On
the Business Day following any such increase or addition, all outstanding CBFR
Loans shall be reallocated among the Lenders (including any newly added Lenders)
in accordance with the Lenders’ respective revised Applicable Percentages, and
the Lenders shall make adjustments among themselves with respect to the Loans
then outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of the Administrative Agent, in order to effect such reallocation. 
Eurodollar Loans shall not be reallocated among the Lenders until the expiration
of the applicable Interest Period in effect at the time of any such increase or
addition, at which time any such Eurodollar Loans being continued shall be
reallocated, and any such Eurodollar Loans being converted to CBFR Loans shall
be converted and allocated, among the Lenders (including the newly added
Lenders) at such time.

 

SECTION 2.23.  Banking Services and Swap Agreements.  Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, the
Borrower or any Subsidiary shall deliver to the Administrative Agent, promptly
after entering into such Banking Services or Swap Agreements, written notice
setting forth the aggregate amount of all Banking Services Obligations and Swap
Obligations of the Borrower or such Subsidiary to such Lender or Affiliate
(whether matured or unmatured, absolute or contingent).  In furtherance of that
requirement, each such Lender or Affiliate thereof shall furnish the
Administrative Agent, from time to time after a significant change therein or
upon a request therefor, a summary of the amounts due or to become due in
respect of such Banking Services Obligations and Swap Obligations.  The most
recent information provided to the Administrative Agent shall be used in
determining which tier of the waterfall, contained in Section 2.18(b), in which
such Banking Services Obligations and/or Swap Obligations will be placed.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Lenders the following:  provided,
however, that the representations and warranties set forth in this Article 3
made on the Effective

 

50

--------------------------------------------------------------------------------


 

Date and the date of the initial Borrowing made hereunder shall be qualified to
the extent of any disclosures made in the Borrower’s audited financial
statements as at and for the fiscal year ended March 31, 2013, and/or the 2013
Annual Report and/or the quarterly or current reports (i.e., on Form 10-Q or
Form 8-K) as filed with the SEC during calendar year 2013:

 

SECTION 3.1.  Organization; Powers.  Each Loan Party and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

SECTION 3.2.  Authorization; Enforceability.  The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders. 
Each Loan Document to which each Loan Party is a party has been duly executed
and delivered by such Loan Party party thereto and constitutes a legal, valid
and binding obligation of such Loan Party, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.3.  Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any of their Subsidiaries,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon any Loan Party or any of their Subsidiaries or the
assets of any Loan Party or any of their Subsidiaries, or give rise to a right
thereunder to require any payment to be made by any Loan Party or any of their
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of any Loan Party or any of their Subsidiaries, except Liens
created pursuant to the Loan Documents.  All material governmental and
regulatory filings, authorizations and approvals that are required for the
consummation of the TT Acquisition and the other transactions contemplated by
the TT Acquisition Agreement have been duly made and obtained and are in full
force and effect (except for such filings with the SEC which are required by the
SEC to be made post-closing (such as on Form 8-K)), and all waiting periods (and
any extensions thereof) applicable to such transactions have expired or been
terminated.

 

SECTION 3.4.  Financial Condition; No Material Adverse Effect.  (a) The Borrower
has heretofore furnished to the Lenders its audited consolidated financial
statements (i) as of and for the fiscal year ended March 31, 2013 (the “Audited
Financial Statements”), reported on by the Borrower’s independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended September 30, 2013, certified by its chief financial officer. 
All such financial statements are prepared in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes in the case of
the statements referred to in clause (ii) above) applied on a consistent basis
throughout the periods specified and present fairly the

 

51

--------------------------------------------------------------------------------


 

financial position of the Borrower and its Subsidiaries as of such dates and the
results of the operations of the Borrower and its Subsidiaries for such periods
in all material respects.

 

(b)                                 No event, change or condition has occurred
that has had, or could reasonably be expected to have, a Material Adverse
Effect, since the date of the Audited Financial Statements.

 

SECTION 3.5.  Properties and Intellectual Property.  (a) Each of the material
leases of the Borrower or any Subsidiary or material subleases of the Borrower
or any Subsidiary is valid and enforceable in accordance with its terms and is
in full force and effect, and, to the knowledge of the Borrower and its
Subsidiaries, no default by any party to any such material lease or sublease
exists.  Each of the Loan Parties and each of their Subsidiaries has good and
indefeasible title to, or valid leasehold interests in, all its real and
personal property, free of all Liens other than those permitted by Section 6.2. 
As of the Effective Date, the Borrower’s only material lease of real property
pertains to certain space located at 2000 West Park Drive, Westborough,
Massachusetts.

 

(b)                                 Each Loan Party and each of their
Subsidiaries owns, or is licensed to use, free and clear of all Liens or other
encumbrances (other than those permitted by Section 6.2), all trademarks,
tradenames, copyrights, patents and other intellectual property necessary and
material to its business as currently conducted, and the use thereof by each
Loan Party and each of their Subsidiaries does not infringe in any material
respect upon the rights of any other Person, and each Loan Party’s and each of
their Subsidiaries’ rights thereto are not subject to any licensing agreement or
similar arrangement.

 

SECTION 3.6.  Litigation and Environmental Matters.  (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened in writing
against or affecting any Loan Party or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any Loan Document or the Transactions.

 

(b)                                 Except for the Disclosed Matters (i) no Loan
Party nor any of its Subsidiaries has received notice of any claim with respect
to any Environmental Liability or knows of any basis for any Environmental
Liability and (ii) except with respect to any other matters that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, no Loan Party nor any of its Subsidiaries (1) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law or
(2) has become subject to any Environmental Liability.

 

(c)                                  Since the date of this Agreement, there has
been no change in the status of the Disclosed Matters that, individually or in
the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

52

--------------------------------------------------------------------------------


 

SECTION 3.7.  Compliance with Laws and Agreements; No Default.  Each Loan Party
and its Subsidiaries is in compliance with all Requirements of Law applicable to
it or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing.

 

SECTION 3.8.  Investment Company Status.  No Loan Party nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

SECTION 3.9.  Taxes.  Each Loan Party has timely filed or caused to be filed all
Tax returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except Taxes that are being
contested in good faith by appropriate proceedings and for which such Loan Party
or such Subsidiary has set aside on its books adequate reserves.  No tax liens
have been filed and no claims are being asserted with respect to any such Taxes.

 

SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan.

 

SECTION 3.11.  TT Acquisition.  The TT Acquisition, when consummated, will
comply with all of the requirements set forth in clauses (a) through (e) of the
definition of “Permitted Acquisition.” No Loan Party will be liable for any
liabilities of TradeTech Consulting Scandinavia AB or its existing or former
shareholders other than liabilities that are defined as “Indebtedness” hereunder
and are included in the calculation of financial covenant compliance required by
clause (e) of the definition of “Permitted Acquisition”.

 

SECTION 3.12.  Disclosure.  No reports, financial statements, certificates or
other written information furnished by or on behalf of any Loan Party or any of
its Subsidiaries to any Credit Party in connection with the negotiation of this
Agreement or any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Effective Date, as of the Effective Date.

 

SECTION 3.13.  Material Agreements.  The Borrower and its Subsidiaries are not
parties to any material agreements not disclosed in its filings with the SEC.

 

53

--------------------------------------------------------------------------------


 

SECTION 3.14.  Solvency.  The Borrower has and, after giving effect to the
Loans, will have, assets (both tangible and intangible) having a fair saleable
value in excess of the amount required to pay the probable liability on its
then-existing debts (whether matured or unmatured, liquidated or unliquidated,
fixed or contingent); the Borrower has and will have access to adequate capital
for the conduct of its business and the discharge of its debts incurred in
connection therewith as such debts mature; the Borrower was not insolvent
immediately prior to the making of the Loans and immediately after giving effect
thereto, the Borrower will not be insolvent.

 

SECTION 3.15.  Insurance.  Schedule 3.15 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and the U.S.
Subsidiaries as of the Effective Date.  As of the Effective Date, all premiums
in respect of such insurance have been paid.  The Borrower believes that the
insurance maintained by or on behalf of the Borrower and its Subsidiaries is
adequate.

 

SECTION 3.16.  Capitalization and Subsidiaries.  As of the Effective Date, the
Borrower has no U.S. Subsidiaries other than: Virtusa Securities Corporation, a
Massachusetts corporation, InSource Holdings, Inc., a Connecticut corporation,
and InSource, LLC, a Connecticut limited liability company.  All of the issued
and outstanding Equity Interests owned by any Loan Party in each of its
Subsidiaries have been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and are fully paid and
non-assessable.

 

SECTION 3.17.  Security Interest in Collateral.  The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except in the case of (a) Permitted Encumbrances, to the extent
any such Permitted Encumbrances would have priority over the Liens in favor of
the Administrative Agent pursuant to any applicable law and (b) Liens perfected
only by possession (including possession of any certificate of title) to the
extent the Administrative Agent has not obtained or does not maintain possession
of such Collateral.

 

SECTION 3.18.  Employment Matters.  As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of the Loan Parties, threatened.  The hours worked by and
payments made to employees of the Loan Parties and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
federal, state, local or foreign law dealing with such matters.  All payments
due from any Loan Party or any Subsidiary, or for which any claim may be made
against any Loan Party or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Loan Party or such Subsidiary.

 

SECTION 3.19.  Anti-Corruption Laws and Sanctions.  The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with

 

54

--------------------------------------------------------------------------------


 

Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and their respective officers and employees and to the knowledge of
the Borrower its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects.  None of (a) the
Borrower, any Subsidiary or any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person.   The
Transactions will not violate Anti-Corruption Laws or applicable Sanctions.

 

SECTION 3.20.  No Burdensome Restrictions.  Neither the Borrower nor any
Subsidiary is party to any agreement, or subject to any Requirement of Law,
compliance with which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

SECTION 3.21.  Federal Reserve Regulations.  Neither the Borrower nor any
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying margin stock (as defined in Regulation U of the
Board), and no part of the proceeds of any Loan will be used, directly or
indirectly, to buy or carry, or to extend credit to others to buy or carry, any
margin stock or for any other purpose that entails a violation of any
Regulations of the Board, including Regulations T, U and X.

 

ARTICLE 4
CONDITIONS

 

SECTION 4.1.  Effective Date.  The Existing Credit Agreement shall not be
amended and restated, and the obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become
effective, until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.2):

 

(a)                                 Credit Agreement and other Loan Documents. 
The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement and (ii) duly executed copies of the Loan Documents and such other
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the transactions contemplated by
this Agreement and the other Loan Documents, including any promissory notes
requested by a Lender pursuant to Section 2.10 payable to the order of each such
requesting Lender and a favorable opinion of the Loan Parties’ Senior Vice
President and General Counsel, addressed to the Credit Parties and in form and
substance satisfactory to the Administrative Agent.

 

(b)                                 Financial Statements and Projections.  The
Lenders shall have received copies of (i) the Audited Financial Statements,
(ii) unaudited interim consolidated financial statements of the Borrower and its
Subsidiaries for each fiscal quarter ended after the date of the Audited
Financial Statements as to which such financial statements are available.

 

55

--------------------------------------------------------------------------------


 

(c)                                  Closing Certificates; Certified Certificate
of Incorporation; Good Standing Certificates.  The Administrative Agent shall
have received (i) a certificate of each Loan Party, dated the Effective Date and
executed by its Secretary or Assistant Secretary, which shall (A) certify the
resolutions of its board of directors or managers, members or other governing
body, as applicable, authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, (B) identify by name and title and bear
the signatures of the Financial Officers and any other officers of such Loan
Party authorized to sign the Loan Documents to which it is a party, and
(C) attach such Loan Party’s organizational documents, including the certificate
or articles of incorporation or organization of each Loan Party, certified by
the relevant authority of the jurisdiction of organization of such Loan Party,
and a true, complete and correct copy of its bylaws or operating, management or
partnership agreement, as applicable, and (ii) a good standing certificate for
each Loan Party from its jurisdiction of organization and from each other
jurisdiction where it is required to be qualified to do business except where
failure to be so qualified would not reasonably be expected to result in a
Material Adverse Effect.

 

(d)                                 No Default and No Material Adverse Effect
Certificate.  The Administrative Agent shall have received a certificate, signed
by the chief financial officer and the general counsel of the Borrower, on the
Effective Date (i) stating that no Default has occurred and is continuing,
(ii) stating that the representations and warranties contained in the Loan
Documents are true and correct in all material respects as of such date, and
(iii) stating that no Material Adverse Effect has occurred with respect to the
Borrower and its Subsidiaries since the date of the most recent financial
statements delivered to the Administrative Agent pursuant to Section 4.1(b).

 

(e)                                  Fees.  The Lenders and the Administrative
Agent shall have received all fees required to be paid, and all expenses for
which invoices have been presented by the Credit Parties to the Borrower in
advance (including the reasonable documented fees and out-of-pocket expenses of
one outside legal counsel), on or before the Effective Date.  All such amounts
will be paid with proceeds of Loans made on the Effective Date and will be
reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Effective Date.

 

(f)                                   Lien Searches.  The Administrative Agent
shall have received the results of (i) a recent UCC lien search in the
jurisdiction of organization of each Loan Party, and such search results shall
reveal no Liens on any of the assets of the Loan Parties except for Liens
permitted by Section 6.2 or discharged on or prior to the Effective Date
pursuant to a payoff letter or other documentation reasonably satisfactory to
the Administrative Agent, and (ii) recent tax lien, judgment, litigation and
bankruptcy searches against each Loan Party.

 

(g)                                  Funding Accounts.  The Administrative Agent
shall have received a notice setting forth the deposit account(s) of the
Borrower (the “Funding Accounts”) to which the Lender is authorized by the
Borrower to transfer the proceeds of any Borrowings requested or authorized
pursuant to this Agreement.

 

(h)                                 [Reserved]

 

56

--------------------------------------------------------------------------------


 

(i)                                     Solvency.  The Administrative Agent
shall have received a solvency certificate signed by a Financial Officer dated
the Effective Date in form and substance reasonably satisfactory to the
Administrative Agent.

 

(j)                                    [Reserved]

 

(k)                                 Filings, Registrations and Recordings.  Each
document (including any Uniform Commercial Code financing statement) required by
the Collateral Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 6.2), shall be in proper form for filing, registration or recordation.

 

(l)                                     Insurance.  The Administrative Agent
shall have received evidence of insurance coverage in form, scope, and substance
reasonably satisfactory to the Administrative Agent and otherwise in compliance
with the terms of the Security Agreement.

 

(m)                             Letter of Credit Application.  The
Administrative Agent shall have received a properly completed letter of credit
application (whether standalone or pursuant to a master agreement, as
applicable) if the issuance of a Letter of Credit will be required on the
Effective Date.  The Borrower shall have executed the Issuing Bank’s master
agreement for the issuance of commercial Letters of Credit.

 

(n)                                 USA PATRIOT Act, Etc.  The Administrative
Agent and Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including USA PATRIOT Act, and
a properly completed and signed IRS Form W-8 or W-9, as applicable, for each
Loan Party.

 

(o)                                 Consents.  The Administrative Agent shall
have received evidence that all governmental and third party consents and
approvals necessary in connection with the Transactions have been obtained.

 

(p)                                 Due Diligence.  The Lenders shall have
completed a due diligence investigation of the Borrower and its Subsidiaries in
scope, and with results, satisfactory to the Lenders.

 

(q)                                 Borrowing Request.  The Administrative Agent
shall have received a Borrowing Request with respect to the Loans (if any) to be
made on the Effective Date.

 

(r)                                    Post-Closing Letter.  The Administrative
Agent shall have received an executed post-closing letter agreement with respect
to certain items that will be delivered by the Loan Parties after the closing.

 

(s)                                   Other Documents.  The Administrative Agent
shall have received such other documents as any Credit Party may have reasonably
requested.

 

57

--------------------------------------------------------------------------------


 

SECTION 4.2.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit (each of the foregoing, a “credit event”), is
subject to the satisfaction of the following conditions:

 

(a)                                 (i) the representations and warranties of
the Loan Parties set forth in the Loan Documents shall be true and correct in
all material respects (or, with respect to representations and warranties
already qualified by concepts of materiality, in all respects) on and as of the
date of such credit event (or, to the extent any such representation or warranty
is expressly stated to have been made as of a specific earlier date, on and as
of such earlier date), and (ii) for each Borrowing after the initial Borrowing
made on or about the date of this Agreement, the bringdown of the
representations and warranties referenced in clause (i) of this paragraph shall
be made without taking into account the proviso in the introductory sentence to
Article 3;

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or issuance of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

ARTICLE 5
AFFIRMATIVE COVENANTS

 

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated, in
each case without any pending draw, and all LC Disbursements shall have been
reimbursed, each Loan Party executing this Agreement covenants and agrees,
jointly and severally with all of the Loan Parties, with the Lenders that:

 

SECTION 5.1.  Financial Statements; and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:

 

(a)                                 Via either the EDGAR System or its Home
Page, concurrently with the filing of its Annual Report on Form 10-K for the
fiscal year then ended with the SEC, but no event later than 120 days after the
end of such fiscal year, the financial statements for such fiscal year as
contained in such Annual Report on Form 10-K and, as soon as it shall become
available, the annual report to its holders of Equity Interests for the fiscal
year then ended;

 

(b)                                 Via either the EDGAR System or its Home
Page, concurrently with the filing of its Quarterly Report on Form 10-Q for the
fiscal quarter then ended with the SEC, but no event later than 60 days after
the end of such fiscal quarter, copies of the financial statements for such
fiscal quarter as contained in its Quarterly Report on Form 10-Q, and, as soon
as it shall become available, a quarterly report to its shareholders for the
fiscal quarter then ended;

 

58

--------------------------------------------------------------------------------


 

(c)                                  Via either the EDGAR System or its Home
Page, promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by it with the SEC
or any Governmental Authority succeeding to any or all of the functions of the
SEC, or with any national securities exchange, or distributed by the Borrower to
its shareholders generally, as the case may be;

 

(d)                                 concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of the Borrower in substantially the form of Exhibit B (i) certifying, in the
case of the financial statements delivered under clause (b), as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis as of the date thereof in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes,
(ii) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, and (iii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.10;

 

(e)                                  [Reserved];

 

(f)                                   as soon as available, but in any event not
more than 120 days following the commencement of each fiscal year of the
Borrower, the Borrower’s earnings guidance for such fiscal year, in form
reasonably satisfactory to the Administrative Agent (the “Projections”); and

 

(g)                                  promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary, or compliance with the terms any
Loan Document, as the Administrative Agent or any Lender may reasonably request.

 

SECTION 5.2.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)                                 Promptly upon becoming aware of the
existence of any condition or event that constitutes a Default, written notice
thereof specifying the nature and duration, thereof and the action being or
proposed to be taken with respect thereto;

 

(b)                                 Promptly upon becoming aware of any
litigation or of any investigative proceedings by a Governmental Authority
commenced or threatened against the Borrower or any of its Subsidiaries of which
they have notice, the outcome of which could reasonably be expected to have a
Material Adverse Effect on the Borrower and its Subsidiaries on a consolidated
basis, written notice thereof and the action being or proposed to be taken with
respect thereto; and

 

(c)                                  Promptly after any occurrence or after
becoming aware of any condition affecting the Borrower or any Subsidiary that
results in, or could reasonably be expected to result in, a Material Adverse
Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or

 

59

--------------------------------------------------------------------------------


 

development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

SECTION 5.3.  Existence; Conduct of Business.  Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business or the Borrower’s business when taken as a whole,
and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except where failure to
maintain such requisite authority would not reasonably be expected to result in
a Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.3
and (b) carry on and conduct its business in substantially the same manner and
in substantially the same fields of enterprise as it is presently conducted or
as are reasonably related, incidental, ancillary or complementary to or a
natural extension of the same.

 

SECTION 5.4.  Payment of Obligations.  Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all Material Indebtedness and all other material
liabilities and obligations, including Taxes, before the same shall become
delinquent or in default (taking into account applicable grace periods), except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) such Loan Party or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect; provided, that each Loan Party
will, and will cause each Subsidiary to, remit withholding taxes and other
payroll taxes to appropriate Governmental Authorities as and when due and
payable, notwithstanding the foregoing exceptions.

 

SECTION 5.5.  Maintenance of Properties.  Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear and
damage by fire or other casualty excepted.

 

SECTION 5.6.  Books and Records; Inspection Rights.  Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
which true and complete entries will be made reflecting all of its and its
Subsidiaries business and financial transactions, and (b) permit any
representatives designated by the Administrative Agent on behalf of the Lenders
(including employees of the Administrative Agent, any Lender or any consultants,
accountants, lawyers, agents and appraisers retained by the Administrative
Agent, in each case, who have signed a non-disclosure agreement in form and
substance reasonably satisfactory to the Borrower, and, in all cases, excluding
Excluded Persons), upon reasonable prior written notice, to visit and inspect
its properties, to examine and make copies from its books and records, including
environmental assessment reports and Phase I or Phase II studies, and to discuss
its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during Borrower’s normal business
hours and as often as reasonably requested; provided, however, that Borrower and
its Subsidiaries shall only be required to use commercially reasonable efforts
to provide the Administrative Agent and its representatives with access to their
independent accountants.  The Loan Parties acknowledge that the Administrative

 

60

--------------------------------------------------------------------------------


 

Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain Reports pertaining to the Loan Parties’ assets for internal
use by the Administrative Agent and the Lenders.  In the absence of a continuing
Event of Default only one such examination in any period of 12 consecutive
calendar months shall be at the Borrower’s expense, and during the continuance
of an Event of Default all such examinations shall be at the Borrower’s expense.

 

SECTION 5.7.  Compliance with Laws.  Each Loan Party will, and will cause each
Subsidiary to, comply with all material Requirements of Law applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  The Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

 

SECTION 5.8.  Use of Proceeds.  The proceeds of the Loans will be used only for
general working capital needs and other general corporate purposes and to
finance the TT Acquisition and Permitted Acquisitions.  No part of the proceeds
of any Loan and no Letter of Credit will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.  All Letters of Credit will be
issued only to support general corporate purposes of the Borrower and its
Subsidiaries in the ordinary course of business and consistent with past
practices.  The Borrower will not request any Borrowing or Letter of Credit, and
the Borrower shall not use, and shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (c) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

 

SECTION 5.9.  Insurance.  Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers (a) insurance in such
amounts (with no greater risk retention) and against such risks (including loss
or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as the officers of the Borrower in the
exercise of their reasonable judgment deem to be adequate, as are customary in
the industry for companies of established reputation engaged in the same or
similar business in the same or similar locations and owning or operating
similar properties and as shall be reasonably satisfactory to the Lenders, and
(b) all insurance required pursuant to the Collateral Documents.  The Borrower
will furnish to the Lenders, upon reasonable request of the Administrative
Agent, information in reasonable detail as to the insurance so maintained.

 

SECTION 5.10.  [Section intentionally omitted].

 

SECTION 5.11.  Cash Collateral.  In the event that this Agreement is terminated
for any reason and there are issued and outstanding Letters of Credit, as a
condition to the Administrative Agent’s agreement to release any of the Security
Documents, the Borrower shall

 

61

--------------------------------------------------------------------------------


 

pledge as collateral and deposit with or deliver to the Administrative Agent,
for the benefit of the Issuing Bank for the outstanding Letters of Credit, cash
or deposit account balances in the amount of at least 105% of the face amount of
such Letters of Credit or, if the Issuing Bank or Lenders, as the case may be,
shall agree in their sole discretion, other credit support; in each case
pursuant to documentation in form and substance satisfactory to the Issuing Bank
or Lenders, as the case may be.

 

SECTION 5.12.  Guaranty and Collateral Matters; Further Assurances.  (a) Subject
to applicable Requirements of Law, the Borrower shall cause each of its U.S.
Subsidiaries formed or acquired after the date of this Agreement to become a
Loan Party by executing a Joinder Agreement.  Upon execution and delivery
thereof, each such Person (i) shall automatically become a Loan Guarantor
hereunder and thereupon shall have all of the rights, benefits, duties, and
obligations in such capacity under the Loan Documents and (ii) will grant Liens
to the Administrative Agent, for the benefit of the Secured Parties, in any
property of such Loan Party which constitutes Collateral.

 

(b)                                 The Borrower and each U.S. Subsidiary that
is a Loan Party will cause 100% of the issued and outstanding Equity Interests
of each of its U.S. Subsidiaries to be subject at all times to a first priority,
perfected Lien (subject to Permitted Encumbrances) in favor of the
Administrative Agent pursuant to the terms and conditions of the Security
Agreement or other security documents as the Administrative Agent shall
reasonably request.

 

(c)                                  Without limiting the foregoing, each Loan
Party will, and will cause each Subsidiary to, execute and deliver, or cause to
be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements and other
documents and such other actions or deliveries of the type required by
Section 4.1 or the Security Agreement, as applicable), which may be required by
law or which the Administrative Agent may, from time to time, reasonably request
to carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents, all at the expense of the Loan
Parties.

 

SECTION 5.13.  Accuracy of Information. The Borrower will ensure that any
written information, including financial statements or other documents,
furnished to the Credit Parties by or on behalf of the Loan Parties in
connection with the Loan Documents or any amendment or modification thereof or
waiver thereunder contains no material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and the furnishing of
such information shall be deemed to be a representation and warranty by the
Borrower on the date thereof as to the matters specified in this Section 5.13;
provided, that with respect to the Projections, the Borrower covenants only that
it will cause the Projections to be prepared in good faith based upon
assumptions believed to be reasonable at the time, it being recognized by
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ materially from the projected results.

 

62

--------------------------------------------------------------------------------


 

SECTION 5.14.  Casualty.  The Borrower (a) will furnish to the Administrative
Agent prompt written notice of any casualty or other insured damage to any
material portion of the Collateral and (b) will ensure that the net proceeds of
any such event (whether in the form of insurance proceeds or otherwise) are
collected and applied in accordance with the applicable provisions of this
Agreement and the Collateral Documents.

 

ARTICLE 6
NEGATIVE COVENANTS

 

Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document have been paid in full and all Letters of Credit have expired
or terminated, in each case without any pending draw, and all LC Disbursements
shall have been reimbursed, the Loan Parties covenant and agree, jointly and
severally, with the Lenders that:

 

SECTION 6.1.  Indebtedness.  No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness, except
for Permitted Indebtedness.

 

SECTION 6.2.  Liens.  No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except for
Permitted Encumbrances.

 

SECTION 6.3.  Fundamental Changes.  (a) No Loan Party will, nor will it permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing, (i) any Person may
merge into the Borrower in a transaction in which the surviving entity is the
Borrower, (ii) any Person may merge into any Subsidiary in a transaction in
which the surviving entity is a Subsidiary and, if any party to such merger is a
Loan Party, is or becomes a Loan Party concurrently with such merger, and
(iii) any Subsidiary that is not a Loan Party may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Secured Parties; provided, that any such merger involving a Person that is not a
wholly-owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted under Section 6.4.

 

(b)                                 No Loan Party will, nor will it permit any
of its Subsidiaries to, engage in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date hereof and businesses
ancillary, incidental, complementary or reasonably related thereto.

 

SECTION 6.4.  Investments, Loans, Advances, Guarantees and Acquisitions.  No
Loan Party will, nor will it permit any Subsidiary to, make or maintain any
Investments other than:

 

(a)                                 Investments existing on the date hereof in
Subsidiaries and set forth on Schedule 6.4;

 

63

--------------------------------------------------------------------------------


 

(b)                                 Qualified Investments;

 

(c)                                  Capital Expenditures;

 

(d)                                 normal trade credit extended in the ordinary
course of business and consistent with prudent business practice;

 

(e)                                  advances to employees for business related
expenses to be incurred in the ordinary course of business and consistent with
past practices in an amount not to exceed $1,000,000 in the aggregate
outstanding at any one time,

 

(f)                                   investments by the Borrower and the
Subsidiaries in Equity Interests in their respective Subsidiaries; provided,
that (i) any such Equity Interests held by a Loan Party shall be pledged
pursuant to the Security Agreement (subject to the limitations and exceptions
applicable to voting stock of a foreign Subsidiary referred to in Section 5.12)
and (ii) the aggregate amount of investments by Loan Parties in Subsidiaries
that are not Loan Parties (together with outstanding intercompany loans to
Subsidiaries that are not Loan Parties permitted under Section 6.4(g) and
outstanding Guarantees of Indebtedness of Subsidiaries that are not Loan Parties
permitted under Section 6.4(h)) shall not exceed $30,000,000 at any time
outstanding (in each case determined without regard to any write-downs or
write-offs);

 

(g)                                  loans or advances made by the Borrower to
any Subsidiary and made by any Subsidiary to the Borrower or any other
Subsidiary; provided, that (i) any such loans and advances made by a Loan Party
shall be evidenced by a promissory note pledged pursuant to the Security
Agreement and (ii) the amount of such loans and advances made by Loan Parties to
Subsidiaries that are not Loan Parties (together with outstanding investments in
Subsidiaries that are not Loan Parties permitted under Section 6.4(f) and
outstanding Guarantees of Indebtedness of Subsidiaries that are not Loan Parties
permitted under Section 6.4(h)) shall not exceed $30,000,000 at any time
outstanding (in each case determined without regard to any write-downs or
write-offs);

 

(h)                                 Guarantees constituting Indebtedness
permitted by Section 6.1; provided, that the aggregate principal amount of
Indebtedness of Subsidiaries that are not Loan Parties that is Guaranteed by any
Loan Party shall (together with outstanding investments in Subsidiary that are
not Loan Parties permitted under Section 6.4(f) and outstanding intercompany
loans to Subsidiaries that are not Loan Parties permitted under Section 6.4(g))
shall not exceed $30,000,000 at any time outstanding (in each case determined
without regard to any write-downs or write-offs);

 

(i)                                     loans to any Person (including
employees) not in the ordinary course of business not to exceed $5,000,000 in
the aggregate outstanding at any one time;

 

(j)                                    the TT Acquisition and the TT Acquisition
Advance;

 

(k)                                 Permitted Acquisitions;

 

64

--------------------------------------------------------------------------------


 

(l)                                     Deposit accounts with banks (other than
Excluded Accounts) shall be subject to a deposit account control agreement
reasonably acceptable to the Administrative Agent;

 

(m)                             Investments in cash and cash equivalents;

 

(n)                                 Swap Agreements not entered into for
speculative purposes and carried on Borrower’s balance sheet;

 

(o)                                 investments consisting of security deposits
with utilities and other like Persons made in the ordinary course of business;

 

(p)                                 investments received in connection with any
insolvency proceedings in respect of any customers, suppliers or clients and in
settlement of delinquent obligations of, and other disputes with, customers,
suppliers or clients;

 

(q)                                 investments acquired in a Permitted
Acquisition to the extent that such investments were not made in contemplation
of or in connection with such Permitted Acquisition and were in existence prior
to the date of such Permitted Acquisition;

 

(r)                                    loans by Borrower to the UK Subsidiary
evidenced by that certain Promissory Note, dated as of September 30, 2012 in
original principal amount of $10,308,000 (the “UK Note”) and any interest
paid-in-kind thereon; and

 

(s)                                   Acquisitions by Virtusa (India) Private
Limited for cash consideration and not funded with Funded Debt.

 

SECTION 6.5.  Swap Agreements.  No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which the Borrower or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of the Borrower
or any of its Subsidiaries), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from floating to fixed
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary or (c) any Swap Agreement as permitted by the Borrower’s FX
investment policy, as approved by the audit committee of the Board of Directors.

 

SECTION 6.6.  Restricted Payments; Certain Payments of Indebtedness.  (a) No
Loan Party will, nor will it permit any Subsidiary to, declare or make, or agree
to pay or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except (i) the Borrower may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its Equity Interests; (ii) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests to the Borrower or any
other Subsidiary; (iii) the Borrower may redeem shares of its capital stock
which are “restricted securities” (as defined in Rule 144 promulgated under the
Securities Act of 1933) in an amount not to exceed 5.0% of the aggregate total
voting stock of the Borrower issued and outstanding on a fully diluted basis as
of the date hereof, (iv) the Borrower may redeem shares of its capital stock to
settle any applicable tax obligations of a grantee of shares of any equity award

 

65

--------------------------------------------------------------------------------


 

(including any shares of restricted stock and any stock appreciation rights)
which arise in connection with the vesting, exercise or other taxable event with
respect to such awards, and (v) the Borrower may repurchase shares of its
capital stock pursuant to and in accordance with any stock repurchase (or
similar) program as approved by the Board of Directors for repurchase of up to
an aggregate of $15,000,000, (vi) the Transfer Pricing Obligations and (vii) the
Intercompany Obligations, provided that the obligations subject to clause
(vii) shall be subordinated to the Secured Obligations on terms reasonably
satisfactory to the Administrative Agent.

 

(b)                                 No Loan Party will, nor will it permit any
Subsidiary to, make or agree to make payment on any Subordinated Indebtedness
prohibited by the provisions of the governing subordination or intercreditor
agreement.

 

SECTION 6.7.  Transactions with Affiliates.  No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on other terms and conditions not less favorable to such
Loan Party or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties, (b) transactions between or among the Borrower and
any Subsidiary that is a Loan Party not involving any other Affiliate, (c) any
investment permitted by Sections 6.4(f) or 6.4(g), (d) any Indebtedness
permitted under clause (iii) of the definition of “Permitted Indebtedness”,
(e) any Restricted Payment permitted by Section 6.6, (f) loans or advances to
employees permitted under Section 6.4(e) or 6.4(i), (g) the payment of
reasonable fees to directors of the Borrower or any Subsidiary who are not
employees of such Borrower or any Subsidiary, and compensation and employee
benefit arrangements paid to, and indemnities provided for the benefit of,
directors, officers or employees of the Borrower or its Subsidiaries in the
ordinary course of business, (h) customary employment and consulting agreements
entered into the ordinary course of business, and (h) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans approved by a Borrower’s board of directors.

 

SECTION 6.8.  Restrictive Agreements.  No Loan Party will, nor will it permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any of its Subsidiaries to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any Equity Interests or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.8 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only

 

66

--------------------------------------------------------------------------------


 

to the property or assets securing such Indebtedness, (v) clause (a) of the
foregoing shall not apply to customary provisions in leases restricting the
assignment thereof, (vi) the foregoing shall not apply to any stockholder
agreement, charter, by-laws or other organizational documents of Borrower or any
Subsidiary as in effect on the date hereof and as amended as permitted
hereunder, and (vii) the foregoing shall not apply to any Permitted
Encumbrances..

 

SECTION 6.9.  Amendment of Material Documents; Fiscal Year.  No Loan Party will,
nor will it permit any Subsidiary to, amend, modify or waive any of its rights
under any agreement relating to any Subordinated Indebtedness.  Borrower will
not, nor will it permit any U.S. Subsidiary to, amend or modify its certificate
or articles of incorporation or organization and bylaws or other organizational
or governing documents to the extent such amendment or modification could
reasonably be expected to have a Material Adverse Effect.  The Borrower and its
Subsidiaries shall not change their March 31 fiscal year end without the prior
written consent of the Required Lenders.

 

SECTION 6.10.  Financial Covenants.

 

(a)                                 Funded Debt to Adjusted EBITDA Ratio.  The
Borrower will not permit the Funded Debt to Adjusted EBITDA Ratio, determined
for the trailing twelve month period ending on each fiscal quarter end, to
exceed 2.00 to 1.00.

 

(b)                                 Fixed Charge Coverage Ratio.  The Borrower
will not permit the Fixed Charge Coverage Ratio, determined for the trailing
twelve month period ending on each fiscal quarter end, to be less than 2.50 to
1.00.

 

SECTION 6.11.  Sale and Leaseback Transactions.  No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, except for any
such sale of any fixed or capital assets by the Borrower or any Subsidiary that
is made for cash consideration in an amount not less than the fair value of such
fixed or capital asset and is consummated within 90 days after such Borrower or
such Subsidiary acquires or completes the construction of such fixed or capital
asset.

 

SECTION 6.12.  Asset Sales.  No Loan Party will, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to another Borrower or another Subsidiary in compliance with Section 6.4),
except:

 

(a)                                 sales, transfers and dispositions of
inventory and obsolete or worn-out equipment, in each case in the ordinary
course of business and consistent with past practices;

 

(b)                                 sales, transfers and dispositions of assets
to the Borrower or any Subsidiary, provided that any such sales, transfers or
dispositions involving a Subsidiary that is not a Loan Party shall be made in
compliance with Section 6.7;

 

67

--------------------------------------------------------------------------------


 

(c)                                  sales, transfers and dispositions of
accounts receivable (excluding sales or dispositions in a factoring arrangement)
in connection with the compromise, settlement or collection thereof;

 

(d)                                 sales, transfers and dispositions of
Qualified Investments in the ordinary course of business and consistent with
past practices;

 

(e)                                  Sale and Leaseback Transactions permitted
by Section 6.11;

 

(f)                                   dispositions resulting from any casualty
or other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of the Borrower or
any Subsidiary;

 

(g)                                  transfers of cash in the ordinary course of
business for equivalent value;

 

(h)                                 dispositions of non-core assets acquired
pursuant to a Permitted Acquisition or other investment permitted hereunder in
an aggregate amount not to exceed 20% of the total consideration of the total
assets acquired in such Permitted Acquisition or other investment;

 

(i)                                     non-exclusive licenses of patents,
trademarks and other intellectual property rights granted by Borrower or its
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of the business of Borrower or such
Subsidiary; and

 

(j)                                    sales, transfers and other dispositions
of assets (other than Equity Interests in a Subsidiary unless all Equity
Interests in such Subsidiary are sold) that are not permitted by any other
clause of this Section; provided that the aggregate fair market value of all
assets sold, transferred or otherwise disposed of in reliance upon this clause
(g) shall not exceed $20,000,000 during the term of this Agreement;

 

provided that all sales, transfers, leases and other dispositions permitted
under this Section 6.12 (other than those permitted by clauses (b), (d) and
(f) above) shall be made for fair value.

 

For the avoidance of doubt, issuances and sales by the Borrower of its own
Equity Securities are not restricted by this Section 6.12.

 

ARTICLE 7
EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

68

--------------------------------------------------------------------------------


 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of any Loan Party or any Subsidiary in or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, or in any
report, certificate, financial statement or other document furnished by or on
behalf of any Loan Party or any Subsidiary pursuant to or in connection with
this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, shall prove to have been
materially incorrect when made or deemed made;

 

(d)                                 any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.1, 5.2(a),
5.3, 5.6, 5.8 or 5.10 or in Article VI;

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or in
any other Loan Document (other than those which constitute a default under
another Section of this Article), and such failure shall continue unremedied for
a period of 30 days after the earlier of any Loan Party’s knowledge of such
breach or written notice thereof from the Administrative Agent (which notice
will be given at the request of any Lender), which notice shall be deemed to
have been given in accordance with the provision of Section 9.1;

 

(f)                                   any Loan Party or any Subsidiary shall
fail to make any payment (whether of principal or interest and regardless of
amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable after giving effect to any applicable grace period;

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of a Loan Party or any Subsidiary of
any Loan Party or its debts, or of a substantial part of its assets, under any
federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Loan Party or
any Subsidiary of any Loan Party or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 45
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

69

--------------------------------------------------------------------------------


 

(i)                                     any Loan Party or any Subsidiary of any
Loan Party shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Loan Party or
Subsidiary of any Loan Party or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) take any action for the purpose of effecting any of the foregoing;

 

(j)                                    the Borrower or any U.S. Subsidiary shall
admit in writing its inability to, or publicly declare its intention not to, or
fail generally to, pay its debts as they become due;

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of $10,000,000 in value, the payment of
which is not fully covered by insurance in excess of any deductibles not
exceeding $1,000,000 in the aggregate, shall be rendered against any Loan Party,
any Subsidiary of any Loan Party or any combination thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of any Loan Party or any
Subsidiary of any Loan Party to enforce any such judgment or any Loan Party or
any Subsidiary of any Loan Party shall fail within 60 days to discharge one or
more non-monetary judgments or orders which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, which judgments
or orders, in any such case, are not stayed on appeal and being appropriately
contested in good faith by proper proceedings diligently pursued;

 

(l)                                     an ERISA Event shall have occurred that,
in the opinion of the Required Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;

 

(m)                             a Change in Control shall occur;

 

(n)                                 the Loan Guaranty shall fail to remain in
full force or effect or any action shall be taken to discontinue or to assert
the invalidity or unenforceability of the Loan Guaranty, or any Loan Guarantor
shall fail to comply with any of the terms or provisions of the Loan Guaranty to
which it is a party, or any Loan Guarantor shall deny that it has any further
liability under the Loan Guaranty to which it is a party, or shall give notice
to such effect, including any notice of termination delivered pursuant to
Section 10.8;

 

(o)                                 except as permitted by the terms of any
Collateral Document, (i) any Collateral Document shall for any reason fail to
create a valid security interest in any Collateral purported to be covered
thereby, or (ii) any Lien securing any Secured Obligation shall cease to be a
perfected, first priority Lien;

 

70

--------------------------------------------------------------------------------


 

(p)                                 any Collateral Document shall fail to remain
in full force or effect or any action shall be taken to discontinue or to assert
the invalidity or unenforceability of any Collateral Document; or

 

(q)                                 any material provision of any Loan Document
for any reason ceases to be valid, binding and enforceable in accordance with
its terms (or any Loan Party shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction that
evidences its assertion, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms);

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Revolving Commitments, and thereupon the Revolving Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
but unpaid interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, in each case
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Revolving
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued but unpaid interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, in each case without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower.  Upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, exercise any rights
and remedies provided to the Administrative Agent under the Loan Documents or at
law or equity, including all remedies provided under the UCC.

 

ARTICLE 8
THE ADMINISTRATIVE AGENT

 

SECTION 8.1.  Appointment.  Each of the Lenders and the Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.  In addition, to the
extent required under the laws of any jurisdiction other than the U.S., each of
the Lenders and the Issuing Bank hereby grants to the Administrative Agent any
required powers of attorney to execute any Collateral Document governed by the
laws of such jurisdiction on such Lender’s or Issuing Bank’s behalf.  The
provisions of this Article are solely for the benefit of the Credit Parties, and
the Loan Parties shall not have rights as a third party beneficiary of any of
such provisions.  It is understood and agreed that the use of the term “agent”
as used herein or in any other Loan Documents (or any similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under

 

71

--------------------------------------------------------------------------------


 

agency doctrine of any applicable law.  Instead, such term is used as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

SECTION 8.2.  Rights as a Lender.  The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Loan Parties
or any Subsidiary of a Loan Party or other Affiliate thereof as if it were not
the Administrative Agent hereunder.

 

SECTION 8.3.  Duties and Obligations.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Loan
Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.2), and (c) except as expressly set forth
in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity.  The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.2) or in the absence of its own gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction.  The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

SECTION 8.4.  Reliance.  The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who

 

72

--------------------------------------------------------------------------------


 

may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

SECTION 8.5.  Actions through Sub-Agents.  The Administrative Agent may perform
any and all its duties and exercise its rights and powers by or through any one
or more sub-agents appointed by the Administrative Agent.  The Administrative
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

SECTION 8.6.  Resignation.  Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower.  Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor.  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders and the Issuing Bank, appoint a successor Administrative Agent
which shall be a commercial bank or an Affiliate of any such commercial bank. 
Upon the acceptance of its appointment as Administrative Agent hereunder by its
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents.  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed by the Borrower and such
successor.  Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Bank and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duly or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that
(i) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other

 

73

--------------------------------------------------------------------------------


 

communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and the
Issuing Bank.  Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article,
Section 2.17(d) and Section 9.3, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause (a) above.

 

SECTION 8.7.  Non-Reliance.  (a) Each Lender acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and letters of credit
and not investments in a business enterprise or securities.  Each Lender further
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder.  Each Lender shall, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information (which may contain material, non-public information
within the meaning of the U.S. securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a lender or assign or otherwise transfer its rights, interests
and obligations hereunder.

 

(b)                                 Each Lender hereby agrees that (i) it has
requested a copy of each Report prepared by or on behalf of the Administrative
Agent; (ii) the Administrative Agent (A) makes no representation or warranty,
express or implied, as to the completeness or accuracy of any Report or any of
the information contained therein or any inaccuracy or omission contained in or
relating to a Report and (B) shall not be liable for any information contained
in any Report; (iii) the Reports are not comprehensive audits or examinations,
and that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (iv) it will keep all Reports confidential
and strictly for its internal use, not share the Report with any Loan Party or
any other Person except as otherwise permitted pursuant to this Agreement; and
(v) without limiting the generality of any other indemnification provision
contained in this Agreement, it will pay and protect, and indemnify, defend, and
hold the Administrative Agent and any such other Person preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including reasonable attorneys’ fees) incurred by
the Administrative Agent or any such other Person as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

 

74

--------------------------------------------------------------------------------


 

ARTICLE 9
MISCELLANEOUS

 

SECTION 9.1.  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

 

(i)                                     if to any Loan Party, to it in care of
the Borrower at:

 

Virtusa Corporation

2000 West Park Drive

Westborough, MA 01581

Attention:  Chief Financial Officer

Facsimile No:  (508) 389-7224

 

(ii)                                  if to the Administrative Agent or the
Issuing Bank, to JPMorgan Chase Bank, N.A. at:

 

One International Place, 42nd Floor

Boston, MA 02110

Attention: Jacob L. Dowden, Senior Vice President

Facsimile No:  (617) 341-7367

 

(iii)                               if to any other Lender, to it at its address
or facsimile number set forth in its Administrative Questionnaire.

 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient, or (iii) delivered through electronic
communication to the extent provided in paragraph (b) below shall be effective
as provided in such paragraph.

 

(b)                                 Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communications (including e-mail and internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II or to compliance and
no Event of Default certificates delivered pursuant to Section 5.1(d) unless
otherwise agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower (on behalf of the Loan Parties) may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.  Unless the Administrative Agent otherwise proscribes, all such
notices and other communications (i) sent to an e-mail address shall be deemed
received upon the sender’s

 

75

--------------------------------------------------------------------------------


 

receipt of an acknowledgement from the intended recipient (such as by the
“return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

 

(c)                                  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

SECTION 9.2.  Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
such time.

 

(b)                                 Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except (i) in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders or, (ii) in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, with the consent of the Required Lenders;
provided that no such agreement shall (A) increase the Revolving Commitment of
any Lender without the written consent of such Lender (including any such Lender
that is a Defaulting Lender), (B) reduce or forgive the principal amount of any
Loan or LC Disbursement or reduce the rate of interest thereon, or reduce or
forgive any interest or fees payable hereunder, without the written consent of
each Lender directly affected thereby (including any such Lender that is a
Defaulting Lender), (C) postpone any scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any date for the payment of any
interest, fees or other Obligations payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Revolving Commitment, without the written consent of each Lender directly
affected thereby (including any such Lender that is a Defaulting Lender),
(D) change Section 2.18(b) or (d) in a manner that would alter the manner in
which payments are shared, without the written consent of each Lender (including
any such Lender that is a Defaulting Lender), (E) change any of the provisions
of this Section or the definition of

 

76

--------------------------------------------------------------------------------


 

“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender directly affected
thereby (including any such Lender that is a Defaulting Lender), (F) change
Section 2.20, without the consent of each Lender (other than any Defaulting
Lender), (G) release any Loan Guarantor from its obligation under its Loan
Guaranty (except as otherwise permitted herein or in the other Loan Documents),
without the written consent of each Lender (other than any Defaulting Lender),
or (H) except as provided in clause (c) of this Section or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender (other than any Defaulting Lender); provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or the Issuing Bank hereunder
without the prior written consent of the Administrative Agent or the Issuing
Bank, as the case may be (it being understood that any change to Section 2.20
shall require the consent of the Administrative Agent and the Issuing Bank). 
The Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.4.

 

(c)                                  The Lenders and the Issuing Bank hereby
irrevocably authorize the Administrative Agent, at its option and in its sole
discretion, to release any Liens granted to the Administrative Agent by the Loan
Parties on any Collateral (i) upon the termination of the all Revolving
Commitments, payment and satisfaction in full in cash of all Secured Obligations
(other than Unliquidated Obligations), and the cash collateralization of all
Unliquidated Obligations in a manner satisfactory to each affected Lender,
(ii) constituting property being sold or disposed of if the Loan Party disposing
of such property certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), and to the extent that the property being sold or disposed of
constitutes 100% of the Equity Interest of a Subsidiary, the Administrative
Agent is authorized to release any Loan Guaranty provided by such Subsidiary and
release such Subsidiary as a Loan Guarantor and Loan Party hereunder,
(iii) constituting property leased to a Loan Party under a lease which has
expired or been terminated in a transaction permitted under this Agreement, or
(iv) as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII.  Except as provided in the preceding sentence,
the Administrative Agent will not release any Liens on Collateral without the
prior written authorization of the Required Lenders.  Any such release shall not
in any manner discharge, affect, or impair the Obligations or any Liens (other
than those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral. 
Any execution and delivery by the Administrative Agent of documents in
connection with any such release shall be without recourse to or warranty by the
Administrative Agent.

 

SECTION 9.3.  Expenses; Indemnity; Damage Waiver.  (a) The Loan Parties, jointly
and severally, shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and documented disbursements of one counsel for the
Administrative Agent, in connection with the syndication and distribution
(including via the internet or through a service such as Intralinks) of the
credit facilities provided for herein, the preparation and administration of the
Loan

 

77

--------------------------------------------------------------------------------


 

Documents or any amendments, modifications or waivers of the provisions of the
Loan Documents (whether or not the transactions contemplated hereby or thereby
shall be consummated), (ii) all reasonable out-of-pocket expenses incurred by
the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable out-of-pocket expenses incurred by the Administrative
Agent, the Issuing Bank or any Lender, including the reasonable fees, charges
and documented disbursements of one primary counsel and appropriate local
counsel for the Administrative Agent, the Issuing Bank or any Lender, and
separate counsel for the Lenders in the event that the Administrative Agent or
any Lender determines in good faith that a conflict of interest requires
separate counsel, in connection with the enforcement, collection or protection
of its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such documented out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit. Expenses being reimbursed by the Loan Parties under this
Section include, without limiting the generality of the foregoing, costs and
expenses incurred in connection with:

 

(i)                                     appraisals and insurance reviews;

 

(ii)                                  field examinations and the preparation of
Reports based on the fees charged by a third party retained by the
Administrative Agent or the internally allocated fees for each Person employed
by the Administrative Agent with respect to each field examination;

 

(iii)                               background checks regarding senior
management and/or key investors, as deemed necessary or appropriate in the sole
discretion of the Administrative Agent;

 

(iv)                              taxes, fees and other charges for (A) lien
searches and (B) filing financing statements and continuations, and other
actions to perfect, protect, and continue the Administrative Agent’s Liens;

 

(v)                                 sums paid or incurred to take any action
required of any Loan Party under the Loan Documents that such Loan Party fails
to pay or take; and

 

(vi)                              forwarding loan proceeds, collecting checks
and other items of payment, and establishing and maintaining the accounts and
lock boxes, and costs and expenses of preserving and protecting the Collateral;

 

provided however, any expenses incurred under (i), (ii), (iii) or (iv) above
shall not be incurred (or reimbursed by Borrower) more than once every 12
months, unless an Event of Default shall have occurred and is continuing.

 

All of the foregoing costs and expenses may be charged to the Borrower as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

 

(b)                                 Each of the Loan Parties, jointly and
severally, shall indemnify the Administrative Agent, the Issuing Bank and each
Lender, and each Related Party of any of the

 

78

--------------------------------------------------------------------------------


 

foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, incremental taxes, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by the Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, (iv) the failure of the Borrower to
deliver to the Administrative Agent the required receipts or other required
documentary evidence with respect to a payment made by the Borrower for Taxes
pursuant to Section 2.17, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.  This Section 9.3(b) shall
not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.

 

(c)                                  To the extent that any Loan Party fails to
pay any amount required to be paid by them to the Administrative Agent (or any
sub-agent thereof) or the Issuing Bank (or any Related Party of any of the
foregoing) under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent or the Issuing Bank (or any Related
Party of any of the foregoing), as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
the Borrower’s failure to pay any such amount shall not relieve the Borrower of
any default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, penalty, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent or the
Issuing Bank in its capacity as such.

 

(d)                                 To the extent permitted by applicable law,
no Loan Party shall assert, and each hereby waives, any claim against any
Indemnitee, (i) for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the internet), or (ii) on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.

 

(e)                                  All amounts due under this Section shall be
payable promptly after written demand therefor.

 

79

--------------------------------------------------------------------------------


 

SECTION 9.4.  Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (i)                                    
Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more Persons (other than an Ineligible Institution) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

 

(A)                               the Borrower, provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within seven Business Days
after having received notice thereof, and provided further that no consent of
the Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee;

 

(B)                               the Administrative Agent; and

 

(C)                               the Issuing Bank.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, or an assignment of the
entire remaining amount of the assigning Lender’s Revolving Commitment or Loans
of any Class, the amount of the Revolving Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

80

--------------------------------------------------------------------------------


 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrower, the other Loan Parties and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including federal and state securities laws.

 

For the purposes of this Section 9.4(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means a (a) natural person, (b) company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof; provided that, such company, investment
vehicle or trust shall not constitute an Ineligible Institution if it (i) is
managed by a professional advisor, who is not such natural person or a relative
thereof, having significant experience in the business of making or purchasing
commercial loans, and (ii) has assets greater than $25,000,000 and a significant
part of its activities consist of making or purchasing commercial loans and
similar extensions of credit in the ordinary course of its business, or (c) the
Borrower or any of its Subsidiaries or other Affiliates.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.3).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.4 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and

 

81

--------------------------------------------------------------------------------


 

Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitment of, and principal amount
and stated interest of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, the Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.5, 2.6(d) or (e), 2.7(b), 2.18(d) or 9.3(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)                                  Any Lender may, without the consent of the
Borrower, the Administrative Agent, or the Issuing Bank, sell participations to
one or more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Revolving Commitment and the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged; (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.2(b) that affects such Participant.  The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 (subject to the requirements and limitations therein, including
the requirements under 2.17(f) and (g) (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender, the Borrower and the Administrative Agent and the
information and documentation required under 2.17(g) will be delivered to the
Borrower and the Administrative Agent)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this

 

82

--------------------------------------------------------------------------------


 

Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under paragraph
(b) of this Section; and (B) shall not be entitled to receive any greater
payment under Section 2.15 or 2.17, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.

 

Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.8 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement or any other Loan
Document (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Revolving Commitments, Loans, Letters of Credit or its other
obligations under this Agreement) to any Person except to the extent that such
disclosure is necessary to establish that such Revolving Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the U.S. Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement,
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 9.5.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Revolving Commitments have not expired or terminated.  The
provisions of Sections 2.15, 2.16, 2.17 and 9.3 and Article VIII shall survive
and remain in full force and effect regardless of the

 

83

--------------------------------------------------------------------------------


 

consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Revolving
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 9.6.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent in connection herewith constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.1, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by facsimile, emailed
pdf, or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 9.7.  Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.8.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any of and all the Secured Obligations held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under the Loan Documents and although such obligations may be unmatured. 
The applicable Lender shall notify the Borrower and the Administrative Agent of
such set-off or application, provided that any failure to give or any delay in
giving such notice shall not affect the validity of any such set-off or
application under this Section.  The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

 

SECTION 9.9.  Governing Law; Jurisdiction; Consent to Service of Process. 
(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the laws of
the State of New York, but giving effect to federal laws applicable to national
banks.

 

(b)                                 Each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any U.S. federal or New York State court sitting in New York,
New York in any action or proceeding arising out of or relating to any Loan

 

84

--------------------------------------------------------------------------------


 

Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such federal court. 
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.

 

(c)                                  Each Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.1.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12.  Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of this Section

 

85

--------------------------------------------------------------------------------


 

and the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Requirement of Laws or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank or any Lender on a non-confidential basis from a source other
than the Borrower.  For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a non-confidential basis prior to disclosure
by the Borrower; provided that, in the case of information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

86

--------------------------------------------------------------------------------


 

SECTION 9.13.  Several Obligations; Nonreliance; Violation of Law.  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.  Each Lender hereby represents that it is not relying on or looking
to any margin stock (as defined in Regulation U of the Board) for the repayment
of the Borrowings provided for herein.  Anything contained in this Agreement to
the contrary notwithstanding, neither the Issuing Bank nor any Lender shall be
obligated to extend credit to the Borrower in violation of any Requirement of
Law.

 

SECTION 9.14.  USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

 

SECTION 9.15.  Disclosure.  Each Loan Party, each Lender and the Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.

 

SECTION 9.16.  Appointment for Perfection.  Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession.  Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

 

SECTION 9.17.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.18.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower

 

87

--------------------------------------------------------------------------------


 

acknowledges and agrees that:  (i) (A) the arranging and other services
regarding this Agreement provided by the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Lenders and their Affiliates, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

SECTION 9.19.  Existing Credit Agreement Amended and Restated.  (a) On the
Effective Date, (i) this Agreement shall amend and restate the Existing Credit
Agreement in its entirety but, for the avoidance of doubt, shall not constitute
a novation of the parties’ rights and obligations thereunder, (ii) the rights
and obligations of the parties hereto evidenced by the Existing Credit Agreement
shall be evidenced by this Agreement and the other Loan Documents, and (iii) the
“Loans” (if any) under (and as defined in) the Existing Credit Agreement shall
remain outstanding and be continued as, and converted to, Loans hereunder (and,
in the case of Eurodollar Rate Loans, with the same Interest Periods (or the
remaining portions of such Interest Periods, as applicable) established therefor
under the Existing Credit Agreement), and shall bear interest and be subject to
such other fees as set forth in this Agreement.

 

(b)           Interest and Fees under Existing Credit Agreement.  All interest
and fees and expenses, if any, owing or accruing but unpaid under or in respect
of the Existing Credit Agreement to the Effective Date shall be calculated as of
the Effective Date (pro-rated in the case of any fractional periods), and shall
be paid on the Effective Date.

 

ARTICLE 10
LOAN GUARANTY

 

SECTION 10.1.  Guaranty.  Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and absolutely and unconditionally and irrevocably guarantees to the
Secured Parties, the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of the Secured
Obligations and all costs and expenses including all court costs and attorneys’
and paralegals’ fees (including allocated costs of in-house counsel and
paralegals) and expenses paid or incurred by the Administrative Agent, the
Issuing Bank and the Lenders in endeavoring to collect all or any part of the
Secured Obligations from, or in prosecuting any action against, the

 

88

--------------------------------------------------------------------------------


 

Borrower, any Loan Guarantor or any other guarantor of all or any part of the
Secured Obligations (such costs and expenses, together with the Secured
Obligations, collectively the “Guaranteed Obligations”).  Each Loan Guarantor
further agrees that the Guaranteed Obligations may be extended or renewed in
whole or in part without notice to or further assent from it, and that it
remains bound upon its guarantee notwithstanding any such extension or renewal. 
All terms of this Loan Guaranty apply to and may be enforced by or on behalf of
any domestic or foreign branch or Affiliate of any Lender that extended any
portion of the Guaranteed Obligations.

 

SECTION 10.2.  Guaranty of Payment.  This Loan Guaranty is a guaranty of payment
and not of collection.  Each Loan Guarantor waives any right to require the
Administrative Agent, the Issuing Bank or any Lender to sue the Borrower, any
Loan Guarantor, any other guarantor, or any other Person obligated for all or
any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

 

SECTION 10.3.  No Discharge or Diminishment of Loan Guaranty.  (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of the Borrower or any
other guarantor of or other Person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party, or their assets or any resulting release or
discharge of any obligation of any Obligated Party; or (iv) the existence of any
claim, setoff or other rights which any Loan Guarantor may have at any time
against any Obligated Party, the Administrative Agent, the Issuing Bank, any
Lender, or any other Person, whether in connection herewith or in any unrelated
transactions.

 

(b)           The obligations of each Loan Guarantor hereunder are not subject
to any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.

 

(c)           Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security for
the obligations of the Borrower for all or any part of the Guaranteed
Obligations or any obligations of any other guarantor of or other Person liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by the
Administrative Agent, the Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance,

 

89

--------------------------------------------------------------------------------


 

act, omission or delay that might in any manner or to any extent vary the risk
of such Loan Guarantor or that would otherwise operate as a discharge of any
Loan Guarantor as a matter of law or equity (other than the indefeasible payment
in full in cash of the Guaranteed Obligations).

 

SECTION 10.4.  Defenses Waived.  To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower or any Loan Guarantor, other than the
indefeasible payment in full in cash of the Guaranteed Obligations.  Without
limiting the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Obligated Party,
or any other Person.  Each Loan Guarantor confirms that it is not a surety under
any state law and shall not raise any such law as a defense to its obligations
hereunder.  The Administrative Agent may, at its election, foreclose on any
Collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash.  To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

 

SECTION 10.5.  Rights of Subrogation.  No Loan Guarantor will assert any right,
claim or cause of action, including a claim of subrogation, contribution or
indemnification that it has against any Obligated Party, or any collateral,
until the Loan Parties and the Loan Guarantors have fully performed all their
obligations to the Administrative Agent, the Issuing Bank and the Lenders.

 

SECTION 10.6.  Reinstatement; Stay of Acceleration.  If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Administrative Agent, the
Issuing Bank and the Lenders are in possession of this Loan Guaranty.  If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.

 

SECTION 10.7.  Information.  Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other

 

90

--------------------------------------------------------------------------------


 

circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks that each Loan Guarantor assumes
and incurs under this Loan Guaranty, and agrees that neither the Administrative
Agent, the Issuing Bank nor any Lender shall have any duty to advise any Loan
Guarantor of information known to it regarding those circumstances or risks.

 

SECTION 10.8.  Termination.  Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrower based on this Loan
Guaranty until five days after it receives written notice of termination from
any Loan Guarantor.  Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of that
Guaranteed Obligations.

 

SECTION 10.9.  Taxes.  Each payment of the Guaranteed Obligations will be made
by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law.  If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law.  If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives the amount it would have received had no such withholding
been made.

 

SECTION 10.10.  Maximum Liability.  The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Administrative
Agent, the Issuing Bank or any Lender, be automatically limited and reduced to
the highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant Loan
Guarantor’s “Maximum Liability”).  This Section with respect to the Maximum
Liability of each Loan Guarantor is intended solely to preserve the rights of
the Administrative Agent, the Issuing Bank and the Lenders to the maximum extent
not subject to avoidance under applicable law, and no Loan Guarantor nor any
other Person shall have any right or claim under this Section with respect to
such Maximum Liability, except to the extent necessary so that the obligations
of any Loan Guarantor hereunder shall not be rendered voidable under applicable
law.  Each Loan Guarantor agrees that the Guaranteed Obligations may at any time
and from time to time exceed the Maximum Liability of each Loan Guarantor
without impairing this Loan Guaranty or affecting the rights and remedies of the
Administrative Agent, the Issuing Bank or the Lenders hereunder, provided that
nothing in this sentence shall be construed to increase any Loan Guarantor’s
obligations hereunder beyond its Maximum Liability.

 

91

--------------------------------------------------------------------------------


 

SECTION 10.11.  Contribution.  In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Contribution Percentage”
of such payment or payments made, or losses suffered, by such Paying Guarantor. 
For purposes of this Article X, each Non-Paying Guarantor’s “Applicable
Contribution Percentage” with respect to any such payment or loss by a Paying
Guarantor shall be determined as of the date on which such payment or loss was
made by reference to the ratio of (i) such Non-Paying Guarantor’s Maximum
Liability as of such date (without giving effect to any right to receive, or
obligation to make, any contribution hereunder) or, if such Non-Paying
Guarantor’s Maximum Liability has not been determined, the aggregate amount of
all monies received by such Non-Paying Guarantor from the Borrower after the
date hereof (whether by loan, capital infusion or by other means) to (ii) the
aggregate Maximum Liability of all Loan Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Loan Guarantor, the
aggregate amount of all monies received by such Loan Guarantors from the
Borrower after the date hereof (whether by loan, capital infusion or by other
means).  Nothing in this provision shall affect any Loan Guarantor’s several
liability for the entire amount of the Guaranteed Obligations (up to such Loan
Guarantor’s Maximum Liability).  Each of the Loan Guarantors covenants and
agrees that its right to receive any contribution under this Loan Guaranty from
a Non-Paying Guarantor shall be subordinate and junior in right of payment to
the payment in full in cash of the Guaranteed Obligations.  This provision is
for the benefit of all of the Administrative Agent, the Issuing Bank, the
Lenders and the Loan Guarantors and may be enforced by any one, or more, or all
of them in accordance with the terms hereof.

 

SECTION 10.12.  Liability Cumulative.  The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Bank and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

 

[remainder of page intentionally left blank; signature pages follow]

 

92

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be duly executed by their respective authorized officers as
of the day and year first above written.

 

 

BORROWER:

 

 

 

VIRTUSA CORPORATION

 

 

 

 

 

By:

/s/ Ranjan Kalia

 

 

Name:

Ranjan Kalia

 

 

Title:

EVP and CFO

 

 

 

 

 

OTHER LOAN PARTIES:

 

 

 

INSOURCE HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Ranjan Kalia

 

 

Name:

Ranjan Kalia

 

 

Title:

Treasurer

 

 

 

 

 

INSOURCE, LLC

 

 

 

By: InSource Holdings, Inc

 

 

 

 

 

 

 

By:

/s/ Ranjan Kalia

 

 

Name:

Ranjan Kalia

 

 

Title:

Treasurer

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/VIRTUSA 2013)}

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., individually, as Administrative Agent and Issuing
Bank

 

 

 

 

 

By:

/s/ Jacob L. Dowden

 

 

Name:

Jacob L. Dowden

 

 

Title:

Senior Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., individually, as Lender

 

 

 

 

 

 

 

By:

/s/ Jacob L. Dowden

 

 

Name:

Jacob L. Dowden

 

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/VIRTUSA 2013)}

 

--------------------------------------------------------------------------------


 

COMMITMENT SCHEDULE

 

Lender

 

Revolving
Commitment

 

JPMorgan Chase Bank, N.A.

 

$

25,000,000.00

 

 

 

 

 

Total

 

$

25,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

EXISTING LETTERS OF CREDIT

 

Issuer

 

LC Number

 

Beneficiary

 

Amount

 

Current Expiry

 

JPMorgan Chase Bank, N.A.

 

CPCS-938227-0014

 

ROZA 14W LLC

 

USD$

178,382.75

 

2/28/2014

 

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below and the Assignee identified in item 2
below.  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified in item 5 below, receipt of a
copy of which is hereby acknowledged by the Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and other rights of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or .in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

 

 

3.

 

Borrower:

 

Virtusa Corporation

 

 

 

 

 

4.

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Amended and Restated Credit Agreement dated as of December 31, 2013 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time) among the Borrower, the guarantors party thereto, the

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

 

 

 

 

lenders parties thereto, and the Administrative Agent

 

 

 

 

 

6.

 

Assigned Interest:

 

 

 

Facility Assigned(2)

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned
of
Commitment/Loans(3)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                                     20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(2)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”)

(3)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

Exhibit A-2

--------------------------------------------------------------------------------


 

[Consented to and](4) Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[Consented to:](5)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(4)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(5)  To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

 

Exhibit A-3

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the

 

Exhibit A-4

--------------------------------------------------------------------------------


 

Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment and
Assumption may be executed in counterparts (and by different parties hereto on
separate counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile, emailed pdf, or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

Exhibit A-5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

To:                             The Lenders parties to the

Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of December 31, 2013 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Agreement”) among Virtusa Corporation (the “Borrower”), the guarantors party
thereto, the lenders party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent.  Unless otherwise defined herein, capitalized terms used
in this Compliance Certificate have the meanings ascribed thereto in the
Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.                                      I am the duly
elected                          of the Borrower;

 

2.                                      I have reviewed the terms of the
Agreement and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and conditions of the Borrower and its
Subsidiaries during the accounting period covered by the attached financial
statements [for quarterly financial statements add: “and such financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis as of the date thereof in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes”];

 

3.                                      The examinations described in paragraph
2 did not disclose, except as set forth below, and I have no knowledge of
(i) the existence of any condition or event which constitutes a Default during
or at the end of the accounting period covered by the attached financial
statements or as of the date of this Certificate or (ii) any change in GAAP or
in the application thereof that has occurred since the date of the audited
financial statements referred to in Section 3.4 of the Agreement;

 

4.                                      I hereby certify that no Loan Party has
changed (i) its name as it appears in official filings in the jurisdiction of
its incorporation or other organization, (ii) its chief executive office,
principal place of business, mailing address, corporate offices or warehouses or
locations at which Collateral is held or stored, or the location of its records
concerning the Collateral, (iii) the type of entity that it is, (iv) its
organization identification number, if any, issued by its jurisdiction of
incorporation or other organization, or (v) its jurisdiction of incorporation or
other organization, in each case, without having given the Administrative Agent
the notice required by Section 4.15 the Security Agreement;

 

5.                                      Schedule I attached hereto sets forth
financial data and computations evidencing the Borrower’s compliance with
Section 6.10 of the Agreement, all of which data and computations are true,
complete and correct; and

 

Exhibit B-1

--------------------------------------------------------------------------------


 

6.                                      Described below are the exceptions, if
any, to paragraph 3 by listing, in detail, the (i) nature of the condition or
event, the period during which it has existed and the action which the Borrower
has taken, is taking, or proposes to take with respect to each such condition or
event or (ii) the change in GAAP or the application thereof and the effect of
such change on the attached financial statements:

 

 

The foregoing certifications, together with the computations set forth in
Schedule I attached hereto and the financial statements delivered with this
Certificate in support hereof, are made and delivered this          day of
                              ,         .

 

 

VIRTUSA CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit B-2

--------------------------------------------------------------------------------


 

Schedule I to Compliance Certificate

 

Compliance as of                     ,            (the “Statement Date”)
with Section 6.10 of the Agreement(6)

 

1. Section 6.10(b) — Fixed Charge Coverage Ratio:

 

 

A.                                    Adjusted EBITDA for four consecutive
fiscal quarters ending on Statement Date (“Reference Period”):

 

 

(i)  Consolidated Operating Income for such Reference Period:

 

$

Plus

 

 

(ii) without duplication and to the extent deducted in determining Consolidated
Operating Income for such Reference Period, the sum of the following amounts for
such Reference Period:

 

 

(a) GAAP depreciation and amortization:

 

$

(b) non-cash equity-based compensation expenses:

 

$

(c) fees and expenses incurred during such Reference Period in connection with
the Loans and other Transactions:

 

$

(d) fees and expenses incurred during such Reference Period in connection with
any Permitted Acquisition (whether or not such acquisition was consummated):

 

$

(e) one-time regulatory charges booked during such Reference Period:

 

$

(f) other extraordinary and non-recurring losses or expenses:

 

$

(g) to the extent not already covered in clauses (ii)(a) through (ii)(f) above,
all other non-cash charges, expenses and losses:

 

$

(h) Sum of Lines 1.A.(ii)(a) through (g):

 

$

Minus

 

 

(iii) without duplication and to the extent included in Consolidated Operating
Income, the sum of the following amounts for such Reference Period:

 

 

(a) extraordinary or non-recurring income or gains:

 

$

 

--------------------------------------------------------------------------------

(6)  NTD: To be conformed to final version of Section 6.10.

 

Exhibit B-3

--------------------------------------------------------------------------------


 

(b) any cash payments made during such Reference Period in respect of non-cash
charges, expenses or losses described in clause (ii)(b), (ii)(e) and
(ii)(f) above taken in a prior period:

 

$

(c) Sum of Lines 1.A.(iii)(a) and (b):

 

$

(iv)  EBITDA for such Reference Period
(Line 1.A.(i) plus Line 1.A.(ii)(h) minus Line 1.A.(iii)(c)):

 

$

B. Unfinanced Capital Expenditures. The aggregate amount of Capital Expenditures
made during such Reference Period to the extent not financed with Indebtedness
(other than Revolving Loans), an issuance of Equity Interests or the proceeds of
casualty insurance used to replace or restore assets:

 

$

E. Fixed Charges for such Reference Period:

 

 

(i)  the sum of the following amounts (without duplication):

 

 

(a) Interest Expense paid in cash:

 

$

(b) scheduled principal payments on Indebtedness actually made:

 

$

(c) expense for taxes paid in cash:

 

$

(d) Restricted Payments paid in cash (but only to the extent the Borrower or its
Subsidiaries had any contractual or other obligation to pay such Restricted
Payments):

 

$

(e) Capital Lease Obligation payments made:

 

$

(f) any amounts not already added pursuant to the foregoing clauses (a) through
(e) that are required to be paid with respect to any sale leaseback transaction:

 

$

(ii)  Fixed Charges for such Reference Period
(Sum of Lines 1.E.(i)(a) through (f)):

 

$

F. Fixed Charge Coverage Ratio
((Line 1.A.(iv) — Line 1.B) ÷ Line 1.E(ii)):

 

to 1.00

Minimum Required: 2.50 to 1.00

 

 

Compliance:

 

[YES][NO]

 

Exhibit B-4

--------------------------------------------------------------------------------


 

2. Section 6.10(a) —Funded Debt to Adjusted EBITDA Ratio:

 

 

A. Funded Debt: The aggregate principal amount of all Funded Debt of the
Borrower and its Subsidiaries at such date, determined on a consolidated basis
in accordance with GAAP:

 

$

B. EBITDA (From Line 1.A.(iv)):

 

$

C. Total Leverage Ratio
(Line 2.A. ÷ Line 2.B):

 

   to 1.00

Maximum Permitted: 2.00 to 1.00

 

 

Compliance:

 

[YES][NO]

 

Exhibit B-5

--------------------------------------------------------------------------------


 

EXHIBIT C

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of                         
20  , is entered into between
                                                        , a
                                           (the “New Subsidiary”) and JPMORGAN
CHASE BANK, N.A., in its capacity as administrative agent (the “Administrative
Agent”) under that certain Amended and Restated Credit Agreement, dated as of
December 31, 2013 among VIRTUSA CORPORATION, a Delaware corporation (the
“Borrower”), the guarantors party thereto, the lenders party thereto, and the
Administrative Agent (as the same may be amended, restated, amended and
restated,  supplemented or otherwise modified from time to time, the “Credit
Agreement”).  All capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Credit Agreement.

 

The New Subsidiary and the Administrative Agent, for the benefit of the Secured
Parties, hereby agree as follows:

 

1.             The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
Loan Party under the Credit Agreement and a “Loan Guarantor” for all purposes of
the Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement.  The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, (b) all of
the covenants set forth in Articles V and VI of the Credit Agreement, and
(c) all of the guaranty obligations set forth in Article X of the Credit
Agreement.  Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in
Section 10.10 of the Credit Agreement, hereby absolutely, unconditionally and
irrevocably guarantees, jointly and severally with the other Loan Guarantors, to
the Secured Parties, as provided in Article X of the Credit Agreement, the
prompt payment and performance of the Guaranteed Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof and agrees that if any
of the Guaranteed Obligations are not paid or performed in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise), the New Subsidiary will, jointly and severally together with the
other Loan Guarantors, promptly pay and perform the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

 

2.             If required, the New Subsidiary is, simultaneously with the
execution of this Agreement, executing and delivering such Collateral Documents
(and such other documents and instruments) as requested by the Administrative
Agent in accordance with the Credit Agreement.

 

Exhibit C-1

--------------------------------------------------------------------------------


 

3.             The New Subsidiary hereby waives acceptance by the Administrative
Agent and the other Secured Parties of the guaranty by the New Subsidiary upon
the execution of this Agreement by the New Subsidiary.

 

4.             This Agreement may be executed in counterparts (and by different
parties hereto on separate counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile, emailed pdf, or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

5.             THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Secured Parties, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

 

 

[NEW SUBSIDIARY]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Acknowledged and accepted:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit C-2

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
December 31, 2013 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Virtusa
Corporation, a Delaware corporation (the “Borrower”), the guarantors party
thereto, the lenders party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10
percent shareholder” (within the meaning of Section 881(c)(3)(B) of the Code) of
the Borrower, and (iv) it is not a “controlled foreign corporation” (as
described in Section 881(c)(3)(C) of the Code) related to the Borrower.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
December 31, 2013 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Virtusa
Corporation, a Delaware corporation (the “Borrower”), the guarantors party
thereto, the lenders party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10 percent shareholder” (within the meaning of
Section 881(c)(3)(B) of the Code) of the Borrower, and (iv) it is not a
“controlled foreign corporation” (as described in Section 881(c)(3)(C) of the
Code) related to the Borrower.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
December 31, 2013 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Virtusa
Corporation, a Delaware corporation (the “Borrower”), the guarantors party
thereto, the lenders party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” (within
the meaning of Section 881(c)(3)(B) of the Code) of the Borrower, and (v) none
of its direct or indirect partners/members is a “controlled foreign corporation”
(as described in Section 881(c)(3)(C) of the Code) related to the Borrower.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
December 31, 2013 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Virtusa
Corporation, a Delaware corporation (the “Borrower”), the guarantors party
thereto, the lenders party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
promissory note(s) evidencing such Loan(s)), (iii) with respect to the extension
of credit pursuant to this Credit Agreement or any other Loan Document, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a “10 percent
shareholder” (within the meaning of Section 881(c)(3)(B) of the Code) of the
Borrower, and (v) none of its direct or indirect partners/members is a
“controlled foreign corporation” (as described in Section 881(c)(3)(C) of the
Code) related to the Borrower.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

1

--------------------------------------------------------------------------------